. . ~." \!"1"
ij "-‘. ' .:J".l

>‘ ' ir few
,J

_r .'" t "Y ' 7 r.
IN THE UNITED sTATEs DlsTRicT CoU‘RT` _
FoR THE DISTRICT oF MAI;YLAND:§§§ -EF.R 3 t P;t lG= lie

f""‘l

KIDDIE ACADEMY DOMESTIC
FRANCHISING, LLC d f 1
' Plain!fff, L*;Y¢_,_,,,_.__,_f,_,m- _

V Civil Action No. ELH- l 7-3420

WONDER WORLD LEARNING, LLC, et al.
Defmdants.

 

MEMORANDUM OPINION

Plaintiff Kiddie Academy Domestic Franchising, LLC (“Kiddie” or “Kiddie Academy”) l

has sued defendants, Wonder World Learning, LLC (“Wonder‘World” or “WWL”), its former
franchisee, and the franchisee’s principals, Sumanth Nandagopal (“Mr. Nandagopal”) and Supriya
Sumanth (“Ms. Sumanth”). The suit alleges trademark and copyright infringement breach of
contract, breach of guaranty, and seeks a declaratory judgment ECF l (the “Complaint”).l
Several exhibits are appended to the suit, including the Franchise Agreement between Kiddie and
WWL, signed in March 2014 (ECF l-l at 59), and the Personal Guaranty executed on March 6,

2014, by Ms. Sumanth and Mr. Nandagopal, who are husband and wife. ECF l-l at 64; ECF l,

1132

 

l The case was originally assigned to Judge Marvin J. Garbis. lt was reassigned to me on
November 14, 2018, due to the retirement of Judge Garbis. See Docket.

2 lt appears that l\/lr. Nadagopal and Ms. Sumanth adhere to naming customs that are
culturaily different from those typically observed in the United States. See ECF 27-1 at 5 n.l.
Because they share the name “Sumanth” in common, when I refer to them collectively, l shall
sometimes do so as the “Sumanths.” See ECF 27-1 at 5 n.l. l also refer to them variously as the
“Guarantors” or the “couple.” And, along with WWI, l refer to them collectively and
interchangeably as defendants or counterclaimants '

Kiddie “owns a national educational child care franchise system . . . .” ECF l at 2. WWI
opened a Kiddie franchise in Texas on August 15, 2015. WWl and the Guarantors allegedly
defaulted on their financial obligations under their Franchise Agreement, and have refused to
return copyrighted materials ECF 1.3

Defendants filed a combined answer to the suit and a counterclaim and third-party
complaint ECF 22. Plaintiffs moved to dismissl ECF 23. However, Judge Garbis, to whom the
case was then assigned, permitted defendants to amend, by Order of April 27, 2018. ECF 24.
Thereafter, defendants filed an Amended Counterclaim and Amended Third-Party Complaint
(“Amended Counterclairn”). ECF 25. In particular, they filed a counterclaim against Kiddie
Academy and a third-party complaint against Greg Helwig, Kiddie’s President and Chief
Executive Officer; Lene Steelman, Kiddie’s Controller/Vice President (“VP”) of Accounting;
Joshua Fricl<, Kiddie’s VP of Real Estate; David Gould, Kiddie’s fenner Development Manager;
Susan Wise, the Chief Financial Officer and Chief Operating Officer; Kevin Murphy, the VP of
Operations; Chris Comrnarota, the VP of Construction; Anthony F. Malizia, former Construction
Manager; and William Huggins, Franchise Business Consultant.

The Amended Counterclaim contains ten counts under federal and Maryland law. ECF 25.
Count One asserts a claim of “(lntentional Misrepresentation) Fraud or Deceit” against Kiddie,

Helwig, Steelman, Frick, Gould, Wise, and Murphy. Id. jill 62-67. Count Two alleges aclaim of

 

3 Subject matter jurisdiction is founded on diversity of citizenship, pursuant to 28 U.S.C.
§ 1332, as well as federal question and supplemental jurisdiction, under 28 U.S.C. § 1331 and 28
U.S.C. § 1367. ECF l, 1[ 4. Kiddie is a Delaware corporation with its principal place of business
in Maryland. The Guarantors are domiciled in Texas, where they operated a Kiddie franchise Id.
ll 3. And, WWL is a limited liability company formed under the laws of Texas. Id, ll 2.

_ There is no challenge to personal jurisdiction See ECF l, ll 5', ECF l-l (Franchise
Agreement) at 56,1§ 27.2.

“(Fraud in the lnducement)” against Kiddie, Helwig, Steelman, Frick, Gould, Wise, and Murphy.
Id. llll 68-70. Count Three asserts a claim of “(lntentional l\/lisrepresentation) (Concealment or
Non-Disclosure)” against Kiddie, Helwig, Steelrnan, Frick, Gould, Wise, and Murphy. Id. llll 71-
81. ln Count Four, counterclaimants assert a “Negligent Misrepresentation” claim against Kiddie,
l-lelwig, Steelrnan, Frick, Gould, Wise, and Murphy. Ia’. llll 82-88. Count Five, lodged against
Kiddie, Cornmarota, Malizia, and Huggins, asserts “(Defamation Per Se of a Private lndividual)
Supriya Sumanth.” Id. llll 89-92. Count Six contains a claim of “Detrimental Reliance” against
Kiddie, Helwig, Steelman, Frick, Gould, Wise, and Murphy. Id. llll 93-96.

Counts Seven, Eight, and Nine allege violations of the federal Racketeer Influenced and
Corrupt Organizations Act (“RlCO”),` 18 U.S.C. §§ 1961 et seq., against Kiddie, Helwig,
Steelman, Frick, Gould, Wise, and Murphy, based on mail fraud and wire fraud. Id. llll 97-1 14. In
Count Ten, also under RICO, counterclaimants allege that Kiddie, Helwig, Steelman, Frick, Gould,
Wise, and Murphy conspired to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d).
Id. lll 115-20.

Kiddie has moved to dismiss the Arnended Counterclaim, pursuant to Fed. R. Civ. P.
12(b)(6). Fed. R. Civ. P. 12(b)(6). ECF 27. The motion is supported by a memorandum of law
(ECF 27-1) (collectively, the “l\/lotion”) and an exhibit See ECF 27-2 (the “Franchise
Agreement”). Kiddie contends that contractual and statutory limitations bar all but one count.
ECF 27-1 at 10-16. Alternatively, Kiddie argues that counterclaimants fail to state a claim as to
all counts. ]d. at 16-39. Counterclaimants oppose the Motion (ECF 30, the “Opposition”), to
which Kiddie has replied. ECF 31 (the “Reply”).

According to the Docket, the third-party defendants were never served. Pursuant to Fed.

R. Civ. P. 4(m), the counterclaimants were required to serve the third-party defendants within 90

days of filing the counterclaim, i.e., by June 24, 2018.4 lf any defendant is not served within that
time, “the court . . . must dismiss the action without prejudice against that defendant or order that
service be made within a specified time.” ]d.

in view of the foregoing, l shall dismiss the claims against the third-party defendants,
without prejudice Therefore, l shall consider the Motion only with regard to the Amended
Counterclaim filed by the defendants

No hearing is necessary to resolve the Motion. See Local Rule 105(6). For the reasons
that follow, l shall grant the Motion.

I. Factual Background5

The Guarantors, husband and wife, “began researching child care franchise companies” in
January 2011. ECF 25, ll 16. They sought a company “that would provide knowledge and support
for inexperienced owner operators’l’ because they are not “sophisticated investors.” Id. ln February
2011, the Guarantors submitted a franchise application to Kiddie Academy. Id. ll 17. Kiddie was
the “first and only franchisor?’ that the couple “had ever purchased.” Id. ll 18. At the time, the
Guarantors “were not familiar with the laws or with the practices of franchisors.” Id.

Gould, who then served as Kiddie’s Director of Franchise Sales, spoke with the couple on
the phone and provided them an overview of the franchise Id. But, he indicated that he would
disclose additional details after they “complete sign [sic], and return to him a document called a -

preliminary questionnaire and personal financial statement.” Id. ll 17. After the Guarantors

 

4 “[Wlith one exception” not relevant here, “the requirements for valid service of process
and the acquisition of personal jurisdiction in a third-party action are the same as they are in any
other type of litigation.” Alan WRIGHT & ARTHUR MILLER, ET AL., _FEDERAL PRACTICE &
PRoCEDURE § 1445 (3d ed.).

5 ln light of the posture of the case, l shall assume the truth of the facts alleged in the
Amended Counterclaim.

completed the requisite paperwork, “Gould consulted with Wise.” Id. ll 19. Gould then told the
couple that in order “to qualify for a bank loan” they “would need to increase their net worth on
their personal financial statement.” ]d.

Between February 24, 2011 and May 9, 2011, Gould told the Guarantors that the “site
selection process takes anywhere from 3 to 9 months, and that when sites are selected that the Real
Estate l\/Ianager provides a Site Analysis Report . . . .” (“SAR” or “Report”). Id. ll 21. The SAR
“Would tell [the applicants] if the site would support a daycare business from the demographics,
and competition compared to the number of pre-school age children in the area.” Id.

The counterclaimants allege that Frick, the VP of Real Estate, “intentionally withheld
important information from [them] as to the time it actually could take Franchisees to find sites.”
Id. ll 21. Further, the Sumanths allege that they “reasonably relied on Frick’s representations to
their detriment and reasonably believed that their experience was unusual for Kiddie.” Id. They
assert that it was not until several years later that they learned from other franchisees that it was
“quite common for site selection to take two or three years or longer, a fact known to Kiddie.”' Id.
ll 22.

On or about May 9, 2011, the Guarantors visited Kiddie’s corporate office in Maryland.
Id. ll 20. Steelman, Kiddie’s VP of Finance, advised the Guarantors that “she would help them
produce the financial documents that lenders would require for approval of their loan application
and would also provide bookkeeping training and support through her department.” Ia’. ll23.

Commarota, the VP of Construction, also advised the Sumanths that Kiddie Academy
would assist them in finding and interviewing architects and contractors and “in reviewing
construction plans for new construction to retrofit an existing space.” ]d. ll 24. Further,

Commarota told them “not to worry because ‘his team’ would guide them through the entire

construction 'process.” Id. However, the Guarantors “did not choose Kiddie’s preferred
vendorsl.]” Id. ll 25. Thereafter, according to the counterclaimants, Kiddie provided only
“minimal” support and its representatives “acted in a hostile manner” towards the couple. Id.

ln its marketing, Kiddie allegedly advised the Guarantors “that its school curriculum was
as good or better than its best competitor . . . .” Id. ll 26. Additionally, Kiddie’s “rnarketing
department stated that its education department would conduct owner and director training and
continue to provide training as needed” for the franchise Id. Moreover, Murphy, the VP of
Operations, promised to “appoint a Franchise Business Consultant to provide ongoing operational
support.” Id. ll 27. However, counterclaimants allege that Kiddie’s designated consultant, Will
Huggins, “had no franchise experience, no experience in operating or managing a business, and
no experience, training or knowledge with daycare centers or pre-school education and had never
managed people in a supervisory role[.]” l'a’. According to counterclaimants, before Huggins
joined Kiddie, he was a “Sales Consultant with a publishing house in Florida[.]” Id. And, he did
not “know the local Texas market” because he was based in Maryland and had never lived in
Texas. Id. Further, they assert that they reasonably relied, to their detriment, on Kiddie’s
representations Id.

Further, the counterclaimants allege that Helwig and Wise “falsely assured” the Guarantors
that “their lack of industry experience would not be an issue due to Kiddie’s proven curriculum,
marketing, and support from all Kiddie’s departments.” Id. ll 28. Kiddie and the third-party
defendants also told the Sumanths that Kiddie had “a platform which would guide them to
success.” But, according to the counterclaimants, no such platform existed. Ia’. Moreover, after
defendants opened the Franchise on August 15, 2015, “they received no material support from

Kiddie.” Id. ll 27. Defendants also claim that Kiddie’s “department heads” withheld “Specific

information” on the performance of other Kiddie franchisees Id. ll 29. They insist that if they had
known of the withheld information, they would not have opened a franchise. Id. ln addition,
counterclaimants contend that Kiddie provided false information regarding the time it would take
defendants’ franchise “to become profitable,” and “materially understated payroll expenses and
property taxes and the enrollment numbers it would take to do so.” Id. ll 30.

Counterclaimants allege that between May 9, 2011, and June 12, 2011, “Kiddie set up
weekly calls” to encourage the Guarantors to sign a “Preliminary Franchise Agreement.” Id. ll 32.
During these calls, the Guarantors “expressed their main concerns regarding their lack of
experience in owning and operating a child care business.” Id. Nevertheless, Kiddie purportedly
assured them that their “lack of knowledge and experience would not be an issue” because the
company would provide “step by step guidance” and other assistance Id.

On June 12, 201 l, Kiddie and WWL executed a “Preliminary Franchise Agreement” (ECF
27-2), guaranteed by the Sumanths. Defendants paid Kiddie “a first installment” of $20,000
toward Kiddie’s total franchisee fee of $120,000. Id. ll 31. Immediately upon signing the
Agreement, defendants were contacted by Bill Fitzgerald, Kiddie’s Real Estate Manager, to assist
them in “finding a location for their Kiddie Academy” and in deciding whether to own or lease
their space. ld. ll 33. Fitzgerald also informed the Guarantors that he would set up a call with
Kiddie’s commercial broker, who “would begin showing properties that would support the
franchised business.” Id. ll 34.

ln addition, Fitzgerald introduced the couple to Steelman, the VP of Accounting, who
arranged “a training call on how to prepare their business pro forma for the lender.” Id. Steelman

told them “that a final version of the pro forma would be used when Steelman sent [the

Guarantors’l loan to lenders for approval, along with a business plan and a list of supporting
documents she was requesting they gather together.” Id. ll 35.

With some assistance from l§iddie, the Guarantors searched for an appropriate location in
and around San_Jose, California, where they then lived. Id. ll 36. Despite a search that lasted over
two years, the couple found no acceptable sites. Id. After Kiddie advised defendants to consider
the “booming” Texas market, the Guarantors narrowed their search to Austin, Texas. Id. ll 37.
Kiddie’s real estate group assisted the couple-in their site selection and provided the SAR. Id. "
ll 38. According to the Amended Counterclaim, Kiddie told the couple that the Report was
“accurate” and provided “all the information necessary to making an informed decision as to where
to set up their Kiddie Academy franchise.” Id.

On August 8, 2013, Frick advised defendants that they would need to amend their
Preliminary Franchise Agreement to change their designated area to Austin, Texas. ]d. ll 39. In
November 2013, Kiddie approved a site in Cedar Park, Texas, a suburb of Austin. Id. ll 27. lhe
next month, Steelman introduced the couple to Lisa Conley, Kiddie’s Finance Manager, “who they
were told would help [them] to close on the loan that Steelman secured for them.” ld. ll 41.

D'efendants paid a second installment of franchisee fees on March 14, 2014, in the amount
of $50,000. Id. ll 40.

On or about April 1, 2014, Evolve Bank, “a preferred lender of Kiddie,” rejected the
Guarantors’ loan application Id. ll 42. The Bank allegedly rejected the loan because “study of the
local market revealed too many competitors” and insufficient “need/demand for an additional
childcare facility.” Id. However, in an email dated March 24, 2014, Frick purportedly told the

Sumanths that Evolve Bank “had done insufficient research.” Id. ll 44.6 Counterclaimants allege

 

6 Curiously, the date of the email precedes the date of the bank’s loan rejection

that this assertion was false, and Frick and Kiddie “misrepresented the reason for Evolve Bank’s
rejection of the site.” Id.

By this point, defendants had already spent over 8200,000 on “nonrefundable franchisee
fees, deposits, and fees for the due diligence of their site[.]” Ia’. ll43. Then, Kiddie found another
lender, Square 1 Bank in North Carolina. Id. ll 45. The couple used “the pro forrnas as prepared
wit ” Conley’s assistance, and the loan was approved on April 17, 2014. ]al ll 46.

Counterclaimants allege that they had “no experience in commercial construction” and
therefore relied on Kiddie’s construction department Id. ll 49. During the construction process,
the construction team allegedly made numerous, “significant errors.” Id. ll 50. According to the
defendants, these mistakes should not have been made by anyone “familiar with the construction
of child care and early childhood education centers, as Kiddie and its management claimed they
were[.]” Ia'. ll47.

For example, counterclaimants assert that Kiddie incorrectly budgeted for the playground
area’s “splash pad.” Id. ll 50. Although Kiddie initially estimated $8,000 for a splash pad, it “had
no splash pad vendors,” and the price was ultimately $40,000. Id. When the Sumanths sought the
city’s approval for the playground installation without the splash pad, the city inspector advised
that they “would have to get re-perrnitted to redesign the playground without a splash pad.” Id.
ll 51. Kiddie had not advised the couple of this permitting issue. Id.__ As a result, the Sumanths
operated their franchise without a playground for two months after its opening. Id.

Additionally, when Malizia inspected the site on June 6, 2015, and again on July 23, 2015,
he did not advise the defendants or anyone else that “standard licensing requirements were missing
fromthe construction and design, including, but not limited to, the handwashing sink in the infant

room, the glass window cut-outs in the infant nap area, children’s toilets in the toddlers and

playground areas, and a diaper changing station in the two year old classroom Which remained an
operational and supervisory challenge.” Id. ll 53.

According to the Countercl'aim,`Kiddie had a relationship only with one architect Sam
Baker. Id. ll 52. Baker’s architectural proposal cost significantly more than the projected budget
Id. As a result, the defendants chose another architect ln response, Kiddie stopped cooperating
“on the build-out of their Kiddie Academy site.” ]d.

The Amended Counterclaim alleges that during construction meetings, at which the couple
was not present Malizia repeatedly referred to Ms. Sumanth as a “liar” and as “dishonest in her
business practices.” Id. ll 48. He also repeatedly laughed at the Sumanths “whenever their
franchise came up during these meetings[.]” ld. Commarata said that Ms. Sumanth would “regret
her decisions to use another architect” and “was not knowledgeable enough to manage her proj ect."`
Ia'. ll 48. He purportedly made these same statements to former Kiddie employees, including
Conley, Magus, and Kori Wilson. Id.; see also id. ll 91. The defendants assert that they did not
learn of these statements until April 2017. Id.

On April 20, 2015, Kiddie required the couple to travel to Kiddie’s corporate office in
Maryland for training.` ld. ll 54. There, Murphy, the VP of Operations, allegedly warned the
Sumanths that the “pro-forma and budget that Kiddie instructed [them] to use in applying for the
loan and planning for in their operation of their Kiddie Academy franchise were very aggressive,
and overly optimistic.” ld. At the same meeting, Conley advised the defendants that “the numbers
provided to the bank at Kiddie’s direction barely met the minimum lending guidelines for approval,
and that it was imperative that [they] receive the support from Kiddie to reach the given

projections.” Ia'.

10

The Guarantors “asked Murphy to see Kiddie’s historical numbers to better understand
why Murphy would take the position that [the] numbers that Kiddie told them to use were ‘very
aggressive, and overly optimistic.’” Id. ll 55. l~lowever, counterclaimants allege that Murphy
refused to share this information “due to ‘proprietary reasons.”’ Id.

According to the counterclaimants, Kiddie told the couple that it “would be present for the
interviews of candidates for the franchise’s ‘Director’, as this was the most important role in the
franchise.” Id. ll 56. But, Kiddie did not help in hiring a director. li'a’. Indeed, Kiddie allegedly
“refused to send a representative for the interviews, claiming it changed its policy, but would only
participate in the process telephonically.” ld.

Defendants opened their Kiddie Academy franchise on August 15, 2015. Id. ll 27.
According to the Amended Counterclaim, following the opening, defendants “received no material
support from Kiddie.” Id. l

By July 2016, defendants “realized that their ramp up to break even had not occurred as
Kiddie had projected and their working capital would be consumed over the next six months.” Id.
ll 57. They claim that they asked Helwig, Kiddie’s CEO, for an action plan to help them “reach
their break-even point” before exhausting the remainder of “their working capital.” Id. Defendants
insist that Kiddie declined to provide this assistance and made “personal attacks” against them. ld.

Counterclaimants further allege that during a telephone call on February 2, 2017, Helwig
“threatened” defendants “with a wage garnishment and lawsuitf’ if they sued Kiddie. ]d. ll 57.
Helwig also “revealed” that Kiddie “had many franchisees who had experienced slower than
projected” ramp-ups and that “Kiddie _ had prepared action plans” that those franchisees

“implemented” and they “became successful.” ]d. ll 60.

ll

ln April 2017, Conley purportedly told the Guarantors that “Kiddie had never revealed true
numbers to its franchiseesl.]” Id. ll 61. 'She also told them that “she had won an employment
lawsuit against” Kiddie and that “one of the reasons for her resigning was she was forced to change
enrollment numbers for all franchisees on their proforma.” Id.

That same month, the Guarantors learned from other franchisees, including Patrick Paul in
New Jersey, that “Kiddie had not provided them promised support, had knowingly instructed them
to apply for a government insured loan through the Small Business Administration, and given them
false and misleading franchise projections and information through the wires and mail that could
not be supported through Kiddie’s known historical data.” Id. ll 58.

ln addition, counterclaimants allege, fd. ll 802 “Kiddie intimidated and threatened other
franchisees who discussed the fraudulent behavior by Kiddie in dealing with them.” According to
the Amended Counterclaim, Kiddie’s “pattern of intimidation continues to this day” and “[o]ther
franchisees are afraid to discuss the false and incomplete material information they also got from
Kiddie.” Id.

II. , Standard of Review
A. Rule 12(b)(6)

A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss
under Rule l2(b)(6). fn re Bz'rmi’ngham, 846 F.3d 88, 92 (4th Cir. 2017); Goi`nes v. Valley Cmty.
Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cucci'nelli, 616 F.3d 393, 408
(4th Cir. 2010), a]j"d sub nom McBumey v. Young, 569 U.S. 221 (2013); Ea'wards v. Ci'ty of
Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by
a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

12

Whether a complaint states a claim for relief is assessed by reference fo the pleading
requirements of Fed_. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short
and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the
mile is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement
to relief BellAtl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state
a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556
U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil
actions’ . . . .” (citation omitted)); see also Paradi'se Wire & Cable Dejined Benejit Pensi`on Fund
Plan v. Weil, _ F.3d _, 2019 WL 11051’)'9, at *3 (4th Cir. Mar. 11, 2019); Willner v. Di'mon,
849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed factual allegations”
in order to satisfy Rule 8(a)(2). Tw_ombly, 550 U.S. at 555. Moreover, federal pleading rules “do g l
not countenance dismissal of a complaint for imperfect statement of the legal theory supporting
the claim asserted.” Johnson v. Cin ofShelby, Mz'ss., 574 U.S. _, 135 S. Ct. 346, 346 (2014)
(per curiam).

Nevertheless, mere “‘naked assertions’ of wrongdoing” are generally insufficient to state
a claim for relief. Franci's v. Giacomelli', 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).
The rule demands more than bald accusations or mere speculation Twombly, 550 U.S. at 555; see
Pai'nter’s Mi`ll Grl'lle, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). lf a complaint provides
no more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of
action,” it is insufficient Twombly, 550 U.S. at 555. Put another way, “an unadorned, the-
defendant-unlawfully-harmed-me accusation” does not state a plausible claim for relief. Iqbal,

556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must

13

set forth “enough factual matter (taken as true) to suggest” a cognizable cause of action, “eve_n
if . . . lthe] actual proof of those facts is improbable and . . . recovery is very remote and unlikely.”
Twombly, 550 U.S. at 556 (internal quotation marks omitted).

ln reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual
allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]
in favor ofthe plaintif .” E.l. du Pont de Nemours &'Co. v. Kolon Ina'us., Inc., 637 F.3d 435, 440
(4th Cir. 2011) (citations omitted)', see Reyes v. Waples Mobfle Home Pork Ltd. P ’ship, 903 F.3d
415, 423 (2018); 8emenova v. Md. Transi`f Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.
Substilute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d 515,
522 (4th Cir. 20.11), cert denied, 565 U.S. 943 (2011). But, a court is not required to accept legal
conclusions drawn from the facts. See Papasan v. Alfain, 478 U.S. 265, 286 (1986), “A court
decides whether [the pleading] standard is met by separating the legal conclusions from the factual
allegations, assuming the truth of only the factual allegations, and then determining whether those
allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy
sought A Soc’y Wirhout a Name v. Comm’w of Vo., 655 F.3d 342, 346 (4th. Cir. 2011), cert.
aenr`e'a, 566 U.s. 937 (2012).

Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or
the applicability of defenses” through a Rule 12(b)(6) motion. Edwcrrds, 178 F.3d at 243
(quot`ation marks and citation omitted). But, “in the relatively rare circumstances where facts
sufficient to rule on an affirmative defense are alleged in the complaint the defense may be reached
by a motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464
(4th Cir. 200-7) (en banc); accord Pressley v. Tupperware Long Term Di'sabilily Plori, 533 F.3d

334, 336 (4th Cir. 2009); see also U.S. ex rel. Oberg v. Pcnn. Hi`gher Educ. Assi`stance Agency,

14

745 F.3d l31, 148 (4th Cir. 2014). However, because Rule 12(b)(6) “is intended [only] to test the
legaladequacy of the complaint,” Ri`chmond, Frederz`cl_rsburg & Potomac R.R. Co. v. Forsi‘, 4 F.3d
244, 250 (4th Cir. 1993); “[t]his principle only applies . . . if all facts necessary to the affirmative
defense ‘clearly appear[ ] on the face of the complaint.”’ Goodman, 494 F.3d at 464 (quoting
Fors!, 4 F.3d at 250) (emphasis added iii Goodman); see Dean v. Pilgrim ’s Pri'de Corp., 395 F.3d
471, 474 (4th Cir. 2005).

ln evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a
court ordinarily “may not consider any documents that are outside of the complaint or not
expressly incorporated therein . . . .” Cfatterbacklv. City ofCharlortesvi'lle, 708 F.3d 549, 557 (4th
Cir. 2013); see Bosi'ger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). “Generally, when a
defendant moves to dismiss a complaint under Rule 12(b)(6), courts are limited to considering the
sufficiency of allegations set forth in the complaint and the ‘documents attached or incorporated
into the complaint.”’ Zak, 780 F.3d at 606 (quoting E_I. du Pont de Nemours & Co., 637 F.3d at
448). Under limited circumstances, however, when resolving a Rule 12(b)(6) motion, a court may
consider documents beyond the complaint without converting the motion to dismiss to one for
summary judgment Goldfarb, 791 F.3d at 508.

ln particular, a court may consider documents that are “explicitly incorporated into the
complaint by reference and those attached to the complaint as exhibits.” Goi'nes, 822 F.3d at 166;
see also Fed. R. Civ. P. 10(0); Tellabs, fnc. v. Makor Issues & Ri`ghts, Lra`., 551 U.S. 308, 322
(2007); Paradi'se Wire & Cable, supra, 2019 WL 1105179, at *4. However, “before treating the
contents of an attached or incorporated document as true, the district court should consider the
nature of the document and why the plaintiff attached it.” Goi`nes, 822 F.3d at 167 (citing N. Ina'.

Gun & Outdoor Shows, Inc. v. Cin of S. Bend, 163 F.3d 449, 455 (7th Cir. 1998)).

15

Of import here, “[w]hen the plaintiff attaches or incorporates a document upon which his
claim is based, or when the complaint otherwise shows that the plaintiff has adopted the contents
of the document crediting the document over conflicting allegations in the complaint is proper.”
Goi`nes, 822 F.3d at 167. Conversely, “where the plaintiff attaches or incorporates a document for
purposes other than the truthfulness of the document it is inappropriate to treat the contents of that
document as true.” Ia'.

A court may also “consider a document submitted by the movant that was not attached to
or expressly incorporated in a complaint so long as the document was integral to the complaint
and there is no dispute about the document’s authenticity.” Goi`nes, 822 F.3d at 166 (citations
omitted); see Si`x v. Generarfons Fea'. Credi`t Um`on, 891 F.3d 508, 512 (4th Cir. 2018); Woods v.
Cin ofGreensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert denied, _ U.S. `_m, 138 S. Ct. 558
(2017); Anand v. chen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel
Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131 , 136 (4th Cir. 2014) (citation omitted);
Kensington Volunteer Fire Dep’t, v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012); Am.
Chi`ropractfc Ass 'ri v. Tri'gon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert denied, 543
U.S. 979 (2004)', Phi'llips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999). To be “integral,” a
document must be one l“that by its ‘very existence, and not the mere information it contains, gives
rise to the legal rights asserted.”’ Chesapeake Bay Found., ]nci v. Severstal Sparrows Por`nt, LLC,
794 F. Supp. 2d 602, 611 (D. Md, 2011) (citation omitted) (emphasis in original). See also Fed.
R. Civ. P. 10(0) (“A copy of a written instrument that is an exhibit to a pleading`is a part of the
pleading for all purposes.”).

Counterclaimants did not attach any exhibits to their Amended Counterclaim But, Kiddie

attached the Franchise Agreement to its suit (ECF l-l) and to its l\/lotion (ECF 27-2). The

16_

Franchise Agreement is integral to the Amended Counterclaim and is referenced repeatedly ECF
25, llll 31, 32, 39, 63, 65, 83. Therefore, l may consider the Franchise Agreement
B. Rule 9(b)

To the extent that the Amended Counterclaim lodges claims of fraud, Fed. R. Civ. P. 9(b)
is pertinent Rule 9(b) states: “ln alleging fraud or mistake, a party must state with particularity
the circumstances constituting fraud or mistake Malice, intent knowledge, and other conditions
of a person’s mind may be alleged generally.” k

As a preliminary matter, claims that sound in fraud, whether rooted iii common law or
arising under a statute, implicate the heightened pleading standard of Fed. R. Civ. P. 9(b). See,
e.g., E-Shops Corp. v. U.S. Bank N.A., 678 F.3d 659, 665 (8th Cir. 2012) (“Rule 9(b)’s heightened
pleading requirement also applies to statutory fraud claims.”); see also Spauldi`ng v. Wells Fargo
Bank, N.A. , 714 F.3d 769, 781 (4th Cir. 2013) _(stating that an MCPA claim that “sounds in fraud[l
is subject to the heightened pleading standards of Federal Rule of Civil Procedure 9(b)”).

Under the rule, a claim that sounds in fraud “‘must, at a minimum, describe the time, place,
and contents of 7 the false representations, as well as the identity of the person making the
misrepresentation and what he obtained thereby.”’ Um`tea’ States ex rel. Owens v. First Kuwai`rl
Gen ’l Tradi`ng & Comracti`ng Co., 612 F.3d 724, 731 (4th Cir. 2010) (citation omitted). ln other
words, “‘Rule 9(b) requires plaintiffs to plead the who, what, when, where, and how: the first
paragraph of any newspaper story.”’ Cresr Constructi'on H, lnc. v. Doe, 660 F.3d 346, 353 (8th
Cir. 2011) (citation omitted).

Rule 9(b) serves several salutary purposes:

First the rule ensures that the defendant has sufficient information to formulate a

defense by putting it on notice of the conduct complained of . . . . Second, Rule 9(b)
exists to protect defendants from frivolous suits. A third reason for the rule is to

_i'i

eliminate fraud actions in which all the facts are learned after discovery. Finally,
Rule 9(b) protects defendants from harm to their goodwill and reputation

Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999) (citation
omitted).

However, by its plain text Rule 9(b) permits general averment of aspects of fraud that
relate to a defendant’s state of mind. And, a “court should hesitate to dismiss a complaint under
Rule 9(b) if the court is satisfied (1) that the defendant has been made aware of the particular
circumstances for which she will have to prepare a defense at trial, and (2) that plaintiff has
substantial prediscovery evidence of those facts.” ld. Moreover, Rule 9(b) is “less strictly applied
with respect to claims of fraud by concealment” or omission of material facts, as opposed to
affirmative misrepresentations, because “an omission ‘cannot be described in terms of the time,
place, and contents of the misrepresentation or the identity of the person making the
misrepresentation.”’ ,Shaw v. Brown & Williamson Tobacco Corp., 973 F. Supp. 539, 552 (D. Md.
1997) (quoting Flynn v. Everyrhing Yogurt, HAR-92-3421, 1993 WL 454355, at *9 (D. Md. Sept.
14, 1993)).

C. Choice of Law

ln Counts One through Six, the Amended Counterclaim assertsseveral State law claims.
ECF 25, llll 62-96. As indicated, subject matter jurisdiction is predicated on diversity, federal
question, and supplemental jurisdiction lcl. llll 1-2. l n

Notably, a federal court sitting in diversity must apply the law of the forum state in which
the court is located, including the forum state's choice-of-law rules, unless a compelling federal
interest directs otherwise Colgan Ai'r, lnc. v. Raytheon Ai`rcraft Co., 507 F.3d 270, 275 (4th Cir.
2007). ln regard to state law claims under diversity jurisdiction federal courts apply the

substantive law of the state in which the proceeding is brought See, e.g., Eri`e R.R. v. Tompklns,

18

304 U.S. 64, 78 (193 8); Lefchling v. Honeywell lntem., lac., 842 F.3d 848, 851 (4th Cir. 2016); see
also Kerr v. Marshall Um'v. Bcl. of Governors, 824 F.3d 62,`74 (4th Cir. 2016); Colgan Air, lnc. v.
Rayrheon Aircrafr Co,, 507 F.3d 270, 275 (4th Cir. 2007); 19 WRiGHr & MILLER, FED. PRACTICE
&'PROCEDURE § 4501 (3d ed.). And, federal courts apply the choice of law rules of the state in
which the court sits. See, e.g., Klaxon Co. v. Stentor Elecrri'c Mfg. Co., 313 U.S. 487, 496-97
(1941)', Albemarle Corp. v. AslraZeneca UK le,, 628 F.3d 643, 652-53 (4th Cir. 2010); see
also Prof’l Massage Trai`ning Cent., Inc. v. Accreditation All. of Career Schs. & Colls., 781 F.3d
161, 180 (4th Cir. 2015); Demei‘res v. E. W. Const.`lnc., 776 F.3d 271, 273 (4th Cir. 2015).

Both parties presume that Maryland law governs the State law claims Because the choice-
of-law principles are undisputed, l will apply l\/laryland law as to those claimsl

III. Limitations

The Amended Counterclaim contains a total of ten counts Kiddie has moved todismiss
nine of them, asserting they are barred by the Franchise Agreement’s one-year contractual
limitations period, ECF 27-1 at 13-17, and by the applicable statutory period of limitations ld. at
17-19. As to the claim of detrimental reliance under Count Six, Kiddie argues that it “is not a
viable theory of relief under Maryland law.” lal. at 13.

The bar of limitations is an affirmative defense. Ordinarily, limitations is not considered
in the context of a motion to dismiss Ea‘wards, 178 F.3d at 243; Mi'ller v. Pac. Shore Funa'i'ng,
224 F. Supp. 2d 977, 985 (D. Md. 2002), aj”’a', 92 F. App’x 933 (4th Cir. 2004). However, “lwlhen
it appears on the face of the complaint that the limitation period has run, a defendant may properly
assert a limitations defense through a Rule 12(b)(6) motion to dismiss.” Mi'ller, 224 F. Supp. 2d
at 985; see Pressley, 553 F.3d at 336; Goodman, 494 F.3d at 464. In Pilgrim ’s Pria'e Corp., 395

F.3d at 474, the Fourth Circuit said: “The raising of the statute of limitations as a bar to plaintiffs’

19

cause of action constitutes an affirmative defense and may be raised by motion pursuant to Fed.
R. Civ. P. 12(b)(6), if the time bar is apparent on the face of the complaint.”
A. Contractual Limitations Period

Kiddie asserts that defendants’ counterlclaims, excluding Count Six, are barred by the
Franchise Agreement’s one-year limitation period. ECF 27-1 at 13. Counterclaimants argue that
the Franchise Agreement’s limitation period is unconscionable and therefore unenforceable ECF
30 at 3.

The Franchise Agreement executed by defendants on March 6, 2014, ECF 27-2 states, in
relevant part, at 57:

27.8 LIl\/llTATlON OF CLAIMS

ANY AND ALL CLAll\/IS AND ACTIONS ARISING OUT OF OR RELATING

TO TI-llS AGREEMENT, THE RELATIONSHIP OF FRANCHISEE AND

FRANCHISOR, OR FRANCHISEE’S OPERATION OF THE FRANCHISED

BUSlNESS, BROUGHT BY FRANCl-IISEE AGAlNST FRANCl-IISOR, SHALL

BE COMMENCED WlTHlN ONE (1) YEAR FROM Tl-IE OCCURR_ENCE OF

l THE FACTS GIVING RISE TO SUCH CLAll\/l OR ACTION, OR SUCH CLAll\/l

OR ACTION SHALL BE BARRED.

'ln the ordinary course, under Maryland law, “[a_] civil action shall be filed within three
years from the date it accrues unless another provision of the Code provides” otherwise See
Maryland Code (2013 Repl. Vol., 2018 Supp.) § 5-101 of the Courts and Judicial Proceedings
Article_(“C.J.”). Actions for breach of contract and tort actions are generally governed by
Maryland’s three-year statute of limitations See Dual Inc. v. Lockheecl Marti'a Corp., 383 Md.
151, 169, 857 A.2d 1095, 1105 (2004); Carholi'c Um`v. of Am. v. Bragunler Masoary Conrractors,
lac., 139 Md. App. 277, 297, 775 A.2d 458, 469 (2001), ajj“d, 368 Md. 608, 796 A.2d 744 (2002). l

ln addition, “li]f the remedy sought in equity is analogous to a remedy cognizable at law, and the

statute of limitations prescribes a time within which the legal action must be instituted, equity will

20

follow the law and bar the action.” Dual lnc., 383 Md. at 160 n.2, 857 A.2d at 1099 n.2 (citation
omitted).

With respect to a civil RICO suit it is governed by a four-year statute of limitations The
limitatidns period runs from the date when the plaintiff discovered, or should have discovered, the
injury. Poromac Elec. Power Co. v. Elec. Motor & Supply, lnc., 262 F.3d 260, 266 (4th Cir. 2001).
And, defamation claims are subject to a one-year limitations period. C.J. § 5-105.

In the Franchise Agreement the parties contractually agreed to a one-year limitations
period. ECF 27-2 at 71. If effective, the Franchise Agreement would supersede the-statutory
limitations period of three years for the contract and tort claims and four years for the RICO claims j
The counterclaimants contend that the clause is unreasonableand was fraudulently induced. ECF
25, llll 63-65; ECF 30 at 3-5.

“As a general rule, the party raising a statute of limitations defense has the burden of
proving that the cause of action accrued prior to the statutory time limit for filing the suit.” Newell
v. Rlchards, 323 Md. 717, 725, 594 A.2d 1152, 1156 (1991). _ As a threshold question, the court
must determine whether the terms of the Franchise Agreement are enforceable with regard to
limitations

“[P]arties may agree to a provision that modifies the limitations result that would otherwise
pertain provided (1) there is no controlling statute to the contrary, (2) it is reasonable, and (3) it is
not subject to other defenses such as fraud, duress, or misrepresentation.” Ceccone v. Carroll
Home Servs., LLC, 454 Md. 680, 694, 165 A.3d 475, 483 (2017) (quoting Coll. ofNotre Dame of
Md., Inc. v. Morabito Consultants, Inc., 132 Md. App. 158, 174, 752 A.2d 265, 273 (2000)). To
determine whether a shortened limitations period is reasonable, a trial court must consider the

“totality of the circumstances[.]” Ceccone, 454 Md. at 697, 165 A.3d at 485. According to the

21

Maryland Court of Appeals, courts should consider, for example, the following, ial at 697-98, 165
A.3d at 485 (footnotes omitted):

[T]he length of the shortened limitations period (here, 1 year), its relation to the

statutory period (one-third), the relative bargaining power of the parties, the subject

matter of the contract (an agreement to service an oil-based horne heating system),

whether the shortened limitations period applies only to claims brought by one of

the parties or runs in both directions, and other facets of the limitations provision_

e.gl, it appears to apply equally to claims of negligence and intentional torts

A “one-sided limitations period would be enforceable under Maryland law if supported by
a ‘valid justification.”’ Storto Enlers., Inc. v. lE)c)conmol)ll Oi`l Corp., WDQ-10-1630, 2011 WL
231877, at *5 (D. Md. Jan. 24, 2011) (quoting Waltlier v. Soverer`gn Baak, 386 Md. 412, 435, 872
A.2d 735, 749 (2005)); see also ClientNenvorlcServs. v. Smlth, PWG-15-2207, 2017 WL 3968471,
at *2 (D. Md. Sept. 8, 2017). Converesly, “[w]ithout any justification a one-sided term . . . may
be substantively unconscionable and, if also procedurally unconscionable void.” Client Nerworlc,
2017 WL 3968471, at *3.

The parties primarily dispute the sophistication of the defendants Kiddie Academy
maintains that the parties entered an “arms-length business transaction between a franchisor and
prospective franchisee who both had an opportunity to bargain and negotiate the affected terms,
and is distinguishable from other contracts where one party has an obvious disadvantage in
bargaining power.” ECF 27-1 at 14 (internal quotation omitted) (citing ECF 25, ll 100 (referencing
“telephone calls to discuss and negotiate the terms of Kiddie franchise sales”)). ln contrast
counterclaimants point generally to their allegations to support their position that they lacked
bargaining power and sophistication ECF 30 at 5.

Based on the allegations which must be taken as true at this stage, Kiddie Academy

possessed far superior bargaining power. The Amended Counterclaim alleges that the couple was

inexperienced and unsophisticated in business ECF 25, ll 16 (“Neither Supriya nor Sumanth are

22

sophisticated investors.”); see also la’. llll 28, 32, 49. Further, “Kiddie Academy was the first and
only franchisor that Supriya or Sumanth had ever purchased.” Id. lll 18. And, they claim that they
“were not familiar with the laws or with the practices of franchisors.” ld. In contrast Kiddie is a
business with multiple franchisees Id. ll 6. Additionally, it employs la team of people to analyze
and manage different aspects of its business la'. llll 7-15. See, e.g., Ohio Learning Ctrs., LLC v.
Sylvan Learning, Inc. , RDB-10-1932, 2012 WL 3025106, at *8 (D. Md. July 24, 2012) (concluding
the franchisor’s bargaining power was “far superior” to the franchisee’s power, even though it was
“clear that . . . the parties negotiated extensively”).

ln Srorto, 2011 WL 231877, at *5, the court considered a franchise agreement that included
a one-year contractual limitations period that applied only to the franchisee Finding that “|[n]o
justification for the lack of mutuality [was] given in the Complaint or Franchise Agreement[,]”
the court concluded that challenged claims were not time-barred under the contract lal.

Like the franchise agreement iii Storto, the Franchise Agreement here provides no
justification for a`orie-sided limitations clause applying only to the franchisee See ECF 27-2. Nor
is a justification provided in Kiddie’s Motion (ECF 27) or Reply (ECF 31).

To be sure, discovery may reveal important facts about this clause For example, it may
be that the counterclaimants consulted with an attorney about the limitations term in the Franchise
Agreement But, at this juncture, l cannot conclude that the one-year, one-sided limitation applies

Bl Statutory Limitations Period

Kiddie argues that the statute of limitations bars all but one of the counterclaimants’lten
counts ECF 27-1 at 17-19.

The original Counterclaim was filed on March 26, 2018. ECF 22. Kiddie filed a motion

to dismiss on April 16, 2018. lECF 23. On April 27, 2018, Judge Garbis held a telephone

23

conference with counsel, in which defense counsel expressed “an intention to amend” the
Counterclaim. See Docket; ECF 24 (“lnitial Procedural Order”). On the same date, Judge Garbis
dismissed the Counterclaim, without prejudice to the filing of an Amended Counterclaim. See
ECF 24. And, he denied Kiddie’s motion to dismiss as moot Icl. On May 7, 2018,
counterclaimants filed the Amended Counterclaim. ECF 25, To the extent relevant the Amended
Counterclaim relates back to the initial filing date See Fed. R. Civ. P. 15(c)(1)(B).

l 1. Counts One to Four

As indicated earlier, under Maryland law, “[a] civil action shall be filed within three years
from the date it accrues unless another provision of the Code provides” otherwise C.J. § 5-101.
Most tort actions are governed by Maryland’s three-year statute of limitations See Harrnetr v.
Scheri`ng Corp., 2 F.3d 90, 92 (4th Cir. 1993). I-lowever, as noted, a defamation claim is subject
to a one-year statute of limitations C.J. § 5-105.

An action typically accrues at the time of the wrong, unless a judicial or legislative
exception provides otherwise Poole v. Coakley & Williams Consl., lnc., 423 Md. 91, 131, 31
A.3d 212, 236 (201 1). But, there are circumstances when this is not so. “[Tlhe question of accrual
in C.J. l§ 5-101 is left to judicial determination, unless the determination rests on the resolution of
disputed facts regarding discovery of the wrong.55 Poole, 423 Md. at 131, 31 A.3d at 236; see Bank
of New Yorlc v. Sheft 382 Md. 235, 244, 854 A.2d 1269, 1275 ,(2004) (stating that summary
judgment may be appropriate if there is no dispute of material fact as to whether plaintiff was on
inquiry notice more than three years before suit was file)', Frede'rick Road Lta'. P ’shi'p v. Brown &
Sturm, 360 Md. 76, 95, 756 A.2d 963, 973 (2000) (explaining that the determination of accrual
“may be based solely on law, solely on factor on a combination of law and fact and is reached

after careful consideration of the purpose of the statute and the facts to which it is applied”).

24

“Recognizing the unfairness inherent in charging a plaintiff with slumbering on his rights t
where it was not reasonably possible to have obtained notice of the nature and cause of an injury,”
Maryland has adopted the so-called discovery rule to determine the date of accrual. See Slie]f 382
Md. at 244, 854 A.2d at 1275; Frea'eri'ck Road, 360 l\/ld. at 95, 756 A.2d at 973. “,The discovery
rule acts to balance principles of fairness and judicial economy in those situations in which a
diligent plaintiff may be unaware of an injury or harm during the statutory period.” Daal Inc. v.
Lockheed Martln Corp., 383 Md. 151, 167, 857 A.2d 1095, 1104 (2004).

Under the discovery rule, “a plaintiffs cause of aution accrues-when the plaintiff knows or
reasonably should have known of the wrong.” Brown v. Neuberger, Qulnn, Gi`elen, Rubia &
Gil)ber, P.A., 731 F.Supp.2d 443, 449 (D. Md. 2010) (citing Lumsden v. Design Tech Builders,
Inc., 358 Md. 435, 749 A.2d 796, 801 (2000)), aff’d, 495 Fed. Appx. 350 (4th Cir. 2012)', see
Georgi'a-Pacijic Corp. v. Beajamin, 394 Md. 59, 75, 904 A.2d 511, 521 (2006). Notably, “[tlhis
standard . . . does not require actual knowledge on the part of the plaintiff, but may be satisfied if
the plaintiff is on ‘inquiry notice.’i’ Dual Inc., 383 Md. at 167-68, 857 A.2d at 1104 (citing Am.
Gen. Assurance Co. v. Pappano, 374 Md. 339, 351, 822 A.2d 1212, 1219 (2003); see Doe v.
Archa'z`ocese of Wash., 114 Md. App. 169_, 188-89, 689 A.2d 634, 644 (1997)).

A plaintiff is on inquiry notice when the plaintiff “possesses ‘facts sufficient to cause a
reasonable person to investigate further, and . . . a diligent investigation would have revealed that
the plaintiffs were victims of . . . the alleged tort.”’ Dual lac., 383 Md. at 168, 857 A.2d at 1095
(quoting Pennwalt Corp. v. Naslos, 314 Md. 433, 448-49, 550 A.2d 1155, l 159 (1988)) (alterations
in original). lnquiry notice must be actual notice, either express or implied. Poj§eaberger v. Rlsser,

290 l\/ld. 631, 63 6_-38, 431 A.2d 677, 680-81 (1981). But, “[c]onstructive notice or knowledge will

25

not suffice for inquiry notice.” Benjamin, 394 Md. at 89, 904 A.2d at 529; see Poffeaberger, 290
Md. at 637, 431 A.2d at 681.

Application of the discovery rule involves a two-prong test The Maryland Court of
Appeals has explained that the first prong, “sufficiency of the actual knowledge to put the claimant
on inquiry notice,” concerns “the nature and extent of actual knowledge necessary to cause an
ordinarily diligent plaintiff to make an inquiry or investigation that an injury has been sustained.”
Benjamin, 394 Md. at 89, 904 A.2d at 529; see O’Hara v. Kovens, 305 l\/Id. 280, 302, 503 A.2d
1313, 1324 (1986); Permwalr, 314 Md. at 453, 550 A.2d at 1165-66 (noting that a plaintiff must
have notice of the nature and cause of his or her injury). As indicated, with regard to inquiry
notice, “a person must have actual notice, either express or implied. Express knowledge is direct
whether written or oral, from sources ‘cognizant of the fact[s].”’ Benjami'n, 394 Md. at 89, 904
A.2d at 529 (quoting Pojj’enl)erger, 290 Md. at 636-37, 431 A.2d at 681) (citation omitted).
lmplied notice occurs “when a plaintiff gains knowledge sufficient to prompt a reasonable person
to inquire further.” Pennwalt, 314 Md. at 447, 550 A.2d at 1163. The second prong, “the
sufficiency of the knowledge that would have resulted from a reasonable investigation,” requires
that after a reasonable investigation of facts, a reasonably diligent inquiry would have disclosed
whether there is a causal connection between the injury and the wrongdoing Benjamin, 9_4 Md.
at 90, 904 A.2d at 529.

In Kiddie’s view, counterclaimants were on notice of the allegedly “tortious conduct” prior
to the execution of the Franchise Agreement on March 14, 2014, over three years before they filed
their original Counterclaim on March 26, 2018. ECF 27-1 at 18. According to Kiddie, it does not
matter if the counterclaimants failed to discover the alleged conduct until July 2016 or April 2017,

because “no allegations are made as to what lthey] believe Kiddie Academy actually did to keep

26

them ignorant of the alleged fraud or how [theyl were diligent in their efforts to uncover the truth.”
ECF 27-1 at 18.

Counterclaimants contend that they 7“did not know of the potential claim, including the
injuryl,] until less than three years prior to the filing of the Amended Counterclaim.” ECF 30 at
5. The Amended Counterclaim alleges “that it was not until April, 2015, when they first were able
to find out . . . that ‘it was quite common for site selections to take two or three years or longerl.]”’
Id. (quoting ECF 25, ll 22). Before that date, they claim that “they had no reason to doubt that
their experience was unique.” ECF 30 at 5. l

Limitations is an affirmative defense Therefore, as to the counterclaim, Kiddie has the
burden of proof. Newell, 323 l\/ld. at 725, 594 A.2d at 1156. And, as discussed earlier, and of
import here, a trial court ordinarily does not grant a motion to dismiss “based on the assertion that
the cause of action is barred by the statute‘of limitations unless it is clear from the facts and
allegations on the face of the complaint that the statute of limitations has run.” Lirz v. Md. Dep’t
ofEnv ’t, 434 Md. 623, 641, 76 A.3d 1076, 1086 (2013); accord Goodman, 494 F.3d at 465; Rounds
v. Md. -Nat’l Capi`lal Parlc & Planm`ag Comm ’11, 441 Md. 621, 655, 109 A.3d 639, 659 (2015).

At this juncture, l cannot determine from the face of the Amended Counterclaim whether
or when defendants were on inquiry notice as to their various claims Resolution of this issue,
before discovery, would be'premature.

2.- 7 l Defamation Claim (Count Five)

Under l\/laryland law, “la]n action for assault libel, or slander shall be filed within one year
from the date it accrues” C.J. § 5-105. “Although, ordinarily, the limitations period runs from
the time that the defamatory statement is published, Maryland law follows the discovery rulel.]”

Gamsbwg v. siebert & Co., 338 F. supp. 2d 339,342(1).1\/1¢1.2011),@7’@', 519 F. App’x 199 (4th

27

Cir. 2013); see also lnterphase Garmenl Sols., LLC v. Fox Televi`si`on Stati'ons, lnc., 566 F. Supp.
2d 460, 464 (D. Md. 2008).

Kiddie asserts that counterclaimants were on notice of the alleged defamation no later than
August 2015, over a year before the counterclaimants filed the initial Counterclaim. ECF 27-1 at
19. Counterclaimants allege, however, that they did not learn of the alleged defamation until April
2017.71a'. Based on the allegations the truth of which l must assume at this juncture see E.I. du
Pont de Nemours & Co., 637 F.3d at 440, the count of defamation is not time-barred, because

l defendants lacked notice until April 2017.
3. RICO Claims (Counts Seven to Ten)

“Private RICO suits are governed by a four-year statute of limitations which runs from the
date when the plaintiff discovered, or should have discovered, the injury.” Potomac Elec. Power
Co. v. Elec. Motor & Supply, lnc., 262 F.3d 260, 266 (4th Cir. 2001).

As Kiddie states “The RlCO claims in Counts 8even through Ten are based on the same
underlying conduct as [the counterclaimants’] fraud allegations claiming that Kiddie Aca_demy
induced them to enter into the Principal Franchise Agreement.” ECF 27-1 at 18 (citing ECF
25, llll 98, 100, 112, 113, 118, 120). ln the context ofa Rule l2(b)(6) motion, I cannot conclude
that the RICO counts are time-barred.

IV. Failure to State a Claim

Even if counterclaimants’ claims are not time-barred, Kiddie argues that the Amended

Counterclaim fails to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6), as well as the heightened

pleading requirements of Fed. R. Civ. P. 9(b).

28

A. Fraud Clainis
l. Counts One and Two

Count One, “(lntentional Misrepresentation) Fraud or Deceit”, alleges that Kiddie made
several false representations to defendants with the purpose of “induc[ing] them to sign a
Franchise Agreement” and “defrauding” them. ECF 25, llll 63, 65. Further, counterclaimants
assert that their reliance on Kiddie’s misrepresentations was reasonable because they “had been
told on repeated occasions that Kiddie and its employees Were able to handle all aspects of setting '
up a franchise.” la'. ll 66. ln addition, “Kiddie bragged about its leadership in the industry and
their qualifications for setting up successful franchises.” Ia’. As a “direct resultl’ of such
misrepresentations counterclaimants allege that they suffered damages including the 8120,000
they paid in “startup and franchise fees” to Kiddie Ia'. llll 66-67.

Count Two alleges “Fraud in the lnducement.” la'. llll 68-70. Counterclaimants assert that
Kiddie made the above misrepresentations “for the purpose of inducing [them] to sign the franchise
agreement with Kiddie.” Ia'. ll 69.

Kiddie seeks to dismiss Counts One and Two on the basis that counterclaimants do not
allege such misrepresentations with sufficient particularity ECF 27-1 at 19-23.

Under Maryland law, “‘[f]raud encompasses among other things theories of fraudulent
misrepresentation, fraudulent concealment and fraudulent inducement.”’ Sass v. Analrew, 152
Md. App. 406, 432, 832 A.2d 247, 261 (2003) (citation omitted). Such claims implicate the
heightened pleading standard of Fed. R. Civ. P. 9(b). See, e.g., First Kuwai'ti` Gen’l Tradiag &
Coatracling Co., 612 F.3d at 731. And, at trial the plaintiff must establish the elements
of fraud “by clear and convincing evidence.” Md. Envi'r. Trusr v. Gayaor, 370 Md. 89, 97, 803

A.2d 512, 516 (2002).

29

ln an action for intentional or fraudulent misrepresentation, Which is the garden variety of
fraud and is often described simply as “fraud,” the plaintiff ordinarily must show: ‘

l) that the defendant made a false representation to the plaintiff;

2) that its falsity was either known to the defendant or that the representation was

made with reckless indifference as to its truth;

3) that the misrepresentation was made for the purpose of defrauding the plaintiff;

4) that the plaintiff relied on the misrepresentation and had the right to rely on it;

51)]_€1 that the plaintiff suffered compensable injury resulting from the

misrepresentation.”
Nails v. S & R, lnc., 334 Md. 398, 415, 639 A.2d 660, 668 (1994); accord Thomas v. Nadel, 427
Md. 441, 451 n.18, 48 A.3d 276, 282 n.18 (2012); Gourcli'ne v. Crews, 405 Md. 722, 758, 955 A.2d
769, 791 (2008); Sass, 152 Md. App. at 429, 832 A.2d at 260.

Additionally, “a cause of action for fraud” has “a strict requirement of scienter.” First
Um`on Nat’l Bank v. Steele‘Softi/vare Sys. Corp., 154_Md. App. 97, 147, 838 A.2d 404, 433 (2003).
“Recovery in a tort action for fraud or deceit in Maryland is based upon a defendant’s deliberate
intent to deceive.” Ia'.; see VF Corp. v. Wrexham Aviation Corp., 350 Md. 693, 704, 715 A.2d 188
1 (1998); Sass,\152 Md. App. at 430, 82 A.2d at 260. l

To be actionable, a false representation “must be of a material fact.” Gross v. Sassex, lac.,
332 Md. 247,` 258, 630'A.2d 1156, 1161 (1993). “A ‘material’ fact is one on which a reasonable
person would rely in making a decision,” Sass, 152 Md. App. at 430, 832 A.2d at 260, or a fact
that “‘the maker of the misrepresentation knows . . . [the] recipient is likely to regard . . . as
important.”’ 'Gross, 332 Md. at 25 8, 630 A.2d at 1161 (citation omitted). And, the defendant must
“know[ l that his representation is false” or be “recklessly indifferent in the sense that he knows
that he lacks knowledge as to its truth or falsity.” Ellerin v. Falrfax Savi'ngs, `F.S.B., 337 Md. 216,
232, 652 A.2d 1117 (1995).

“The tort of fraudulent inducement ‘means that one has been led by another’s guile,

30

surreptitiousness or other form of deceit to enter into an agreement to his detriment.”’ Rozea v.
Greenber‘g, 165 l\/ld. App. 665, 674, 886 A.2d 924, 929 (2005) (quoting Sec. Consrr. Co. v.
Maferta, 25 Md. App. 303, 307, 334 A.2d 133, 136 (1975)). “ln fraudulent inducement cases a
defrauded party may elect between two remedies which are exclusive.” Paul Mark Sandler &
James K. Archibald, Pleaa'lng Causes of Actlon in Marylana' §3.92, at 346 (5th ed. 2013).
“Persons who discover that they have been induced into a contract by fraud must decide, or the
law will decide for them, whether unilaterally to rescind the contract or to ratify the contract and
seek damages either affirmatively or by recoupment.” Sonneaberg v. Sec. Mgml. Corp. , 325 Md.
117, 127, 599 A.2d 820, 823 (1992).

did

Notably, fraud cannot be predicated on statements that are merely expressions as to what
will happen in the futurem Sass, '152 Md. App. at 438, 832 A.2d at 265 (quoting Levin v.
Slager, 227 l\/ld. 47, 63, 175 A.2d 423, 432 (1961)); see Hi'ghlaaa's ijice Park Three, LLC v. GE
Commerclal Fia. Bus. Prop. Corp., WDQ-08-2972, 2009 WL 10682225, at *4, n.7 (D. Md. Feb.
25, 2009)', Cooper v. Berkshlre Lz`fe las Co., 148 Md. App. 41, 73, 810 A.2d 1045, 1064 (2002).
The Fourth Circuit has said: “It is true, as a general rule, that an action for fraud will lie only for
misrepresentation of past or existing facts and that breach of a promise to render a performance
in the future is redressable only by an action in contract.” Learm`ng Works, Inc. v. The Learm'ng
Aanex, Inc.,830 F.2d 541, 546 (4th'Cir. 1987).

Defendants concede that “fraud generally cannot be predicated on promissory statements
because the failure to fulfill a promise is a breach of contract not fraud.” ECF 30 at 13 . But, as
defendants also recognize “a promissory representation . . . ‘made with an existing intention not

to perform is actionable for fraud.”’ Ia'. (citation omitted); see Leaming Works, Inc., 830 F.2d at

546; see also Gooa’ea v. Wells Fargo Home Mortg., AW-08-2521, 2010 WL 1068119, *4 (D. Md.

31

Mar. 17, 2010)', Orteck Inr’l lnc. v. Transl’aci'fi`c Ti`re & Wheel, Inc., DKC-05-2882, 2006 WL
2572474, *11 (D. Md. Sept. 5, 2006); Sass, 152 Md. App. at 436, 832 A.2d at 264‘, Parker v.
Columbia Bank, 91 l\/ld. App. 346, 360-61, 604 A.2d 521, 528 (1992) (same). Therefore, “[s]imply
because a statement concerns an event that may occur in the future does not preclude liability based
on fraud.” Alor' v. Moroso lnv. Partaers, LLC, DKC-l 1-2591, 2012 WL 4341741, at *4 (D. Md.
Sept. 20, 2012) (citing Bagel Enter., Inc. v. Basle & Sears, 56 Md. App. 184, 203, 467 A.2d 533,
542-43 (1983) (“Maryland recognizes an action for fraud based on fraudulent representations -of
future intentions”)).

As indicated, Maryland courts have recognized that “a promise made to induce another to
execute a contract which the promisor never intended to perform, may create liability for fraud.”
Sass, 152 Md. App. at 432, 832 A.2d at 262 (citing Couaci`ll v. Sua lns. Ojjtice, 146 Md. 137, 150,
126 A. 229, 234 (1924)).` lt follows that “an action for fraud may not be dismissed on this basis if
the alleged fraud is based on a defendant’s promise that is made with the present intention not to
perform that promise.” Aloi', 2012 WL 4341741, at *4 (citing Sass, 152 Md. App. at 436, 832
A.2d at 264). On the other hand, the “failure to fulfill a promise is merely a breach of contract.”
Kerr v. Johns Hopki`as Uni'v., L-10-3294, 2011 WL 4072437, at *7 (D. Md. Sept. 12, 2011)
(quoting Sass, 152 Md. App. at 438, 832 A.2d at 265), ajj”’d, 473 F. App’x 246 (4th Cir. 2012),
cert denies 568 U.s. 1124 (2013)'. '

Thus Maryland cases distinguish “between statements that are ‘a prediction or an_
expression of expectation concerning external events’ and those that are ‘relate[d] to matters within
the speaker’s control.”’ Carroll Co. v. Slier'wln-Wi'lli`ams Co., 848 F. Supp. 2d 557, 569 (D. Md.
2012) (quoting Gross, 332 Md. at 272, 630 A.2d at 1169 (alteration in Carroll)). Therefore, a

predictive statement by a speaker who holds himself out as “knowledgeable in a particular field”

32

can support a claim of fraud “where the circumstances indicate . . . that the speaker has a factual
basis for his predictions so that the existence of facts is implied by the representations.” Cooper,
148 Md. App. at 73-74, 810 A.2d at 1064 (citation omitted); see also Hale Trucks ofMa'., LLC v.
Volvo Trucks North Am., Inc. 224 F. Supp. 2d 1010, 1031-32 (D. Md. 2002).

Counterclaimants allege protracted business negotiations, over a period of years, involving
alleged representations, many of which were mere predictions or puffery; others were verifiable
by defendants; and still others were of a kind on which defendants could not reasonably rely. Many
of the alleged assertions are of a nature that one would have expected to be included in the parties’
written communications or contract Critically, defendants fail to provide any facts to support the
assertion that Kiddie deliberately made statements with the intent to deceive or for the purpose of
defrauding the counterclaimants l

For example, counterclaimants contend that on May 9, 2011, during the couple’s visit to
Kiddie Academy in Maryland, Commarota allegedly told the defendants that “‘his team’ would '
guide them through the entire construction process.” ECF 25, 11 24. As Kiddie Academy’s VP of
Construction, Commarota held himself out as knowledgeable in construction and certainly
knowledgeable in Kiddie’s construction process. The Amended Counterclaim alleges that
Commarota’s statements were false because he knew that Kiddie “did not typically guide
franchisees through the entire construction process” and, allegedly, Kiddie never intended to guide
defendants Id. 11 24.

In addition, counterclaimants assert that Helwig and Wise falsely assured “Kiddie’s
support,” and assured defendants that “their lack of industry experience would not be an issue due
to Kiddie’s proven curriculum, marketing, and support from all Kiddie’s departments.” Id. ‘|l 28;

see also id. 11 32. However, Kiddie did “not buil[d] a platform which would guide them to success.”

33

Id. 1128. At a training on April 20, 2015, Kiddie also promised counterclaimants that its employees
“would be present for the interviews of candidates for the franchise’s ‘Director,”’ but “Kiddie
never provided the promised assistance with the Director selection.” Id. 11 56.

Defendants also complain that Kiddie withheld information on the performance of other
franchisees and misled them on the length of time it would take for their franchise to become
profitable ]a'. 11 30. Further, they claim Kiddie understated their payroll taxes and property taxes,.
Yet, such information would seem equally available to defendants let They also complain about
“mistakes” in construction, id. 11 47, but such allegations plainly do not sound in fraud.

Further, defendants complain that between February and May of 2011, Kiddie assured
them that the site selection process “takes anywhere from 3 to 9 months . . . .” Id. 11 21. Yet, they
contend that Frick knew that it “often took far longer . . . .” Id. Defendants also assert that Kiddie
did not approve a site for them in Texas until November 2013. Id. 11 37. Obviously, that far
exceeded 3 to 9 months Yet, defendants paid a franchise fee of $50,000 in March 2014 (id. 11 40),
well after they would have known that the alleged representation as to the length of the site
selection process (3 to 9 months) was incorrect.

Indeed, the fraud claims are replete with allegations that do not smack of fraud: Kiddie
underestimated by $32,000 the cost of a playground “splash pad,” fd. 11 50; Kiddie did not tell
defendants that the construction plans would have to be “re-perrnitted without the ‘splasli pad,”’
id. 11 51', defendants chose to reject Kiddie’s architect choice, reflecting that defendants were not
as dependent on Kiddie as they would like to suggest. Id. 11 52.

What the Maryland Court of Special Appeals said in Goldstein v. Miles, 159 Md. App. 403, '
43 6, 859 A.2d 313, 332 (2004), is apt: “A statement that is ‘vague and indefinite in its nature and

terms, or is merely a loose conjectural or exaggerated statement, is not sufficient to support’ either

34

a fraud or negligent misrepresentation action, because ‘such indefinite representations ought to put
the person to whom they are made, upon the inquiry, and if he chooses to put faith in such
statements, and abstained from inquiry, he has no reason to complain.”’ (citation omitted); see also
Fowler v. Bem‘on, 229 Md. 571, 579, 185 A.2d 344, 349 (1962).

In this business transaction, defendants allege “a business deal gone bad . . . .” Eclectz'c
Props. East, LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (RICO case).
However, “puffing and related expressions of opinion that are common in sales [are] not actionable
as fraud.” Id. at 1000. Defendants focus on repeated false assurances and predictions But, mere 1
predictions are not actionable for fraud, unless defendants plead with sufficient particularity that
such statements were knowingly false or “made with reckless indifference” to their truth and
“made for the purpose of defrauding” them. This they have not done. As to intent to deceive, it
clearly would not have been in Kiddie’s interest to delay the opening of a franchisel

An unsuccessful business venture, without more, does not state a claim for fraud.
Therefore, 1 shall grant the Motion as to Counts One and Two.

2. Fraudulent Concealment (Count Three)

Count Three, “(Intentional l\/lisrepresentation) (Concealment or Non-Disclosure),” alleges
that Kiddie failed “to disclose [] material facts to induce them to sign the franchise agreement with
Kiddie.” ECF 25, 11 72. ln particular, Kiddie allegedly failed to disclose information concerning
“expected enrollment, realistic operating costs, statistics and projections of what was needed to
become a successful profitable Kiddie Academy franchise[.]” Ia’. 11 76. In addition, Kiddie
“expressly” told defendants inter alia, “that construction costs would not exceed $180 per square
foot, when it knew that the costs would be around $200 per square foot, thereby increasing

[counterclaimants’] construction costs by approximately $260,000.” llld. 11 78. In reliance on the

35

information provided by Kiddie, counterclaimants decided to purchase their Kiddie Academy
franchise.” Id.1[ 79.

Kiddie urges dismissal of the claim for deceit or fraudulent concealment, contending that
the allegations “do not evince the type of special relationship required in order to impose a duty
on Kiddie Academy to disclose material facts to [counterclaimants].” ECF 27-1 at 22.

Counterclaimants do not address this argument in their Opposition. See ECF 30 at 11-13.
Rather, they argue generally that their “Fraud claims are adequately pleaded.” Id. at ll.

ln Maryland, the essential elements of a claim for fraudulent concealment are as follows:

(1) the defendant owed a duty to the plaintiff to disclose a material fact;

(2) the defendant failed to disclose that fact;

(3) the defendant intended to defraud or deceive the plaintiff;

(4) the plaintiff took action in justifiable reliance on the concealment; and

(5) the plaintiff suffered damages as a result of the defendant's concealment
Blondell v. Littlepage, 413 Md. 96, 119, 991 A.2d 80, 94 (2010); Lfoyd v. Generaf Motors Corp.,
397 Md. 108, 138, 916 A.2d 257, 274 (2007); Green v. H & R Block, Inc., 355 Md. 488, 525, 735
A.2a1039, 1059 (1999).

ln Lubore v. RPMAssociates, Incorporated, 109 Md. App. 312, 330, 674 A.2d 547, 556
(1996), the Maryland Court of Special Appeals said: “One who conceals facts that materially
qualify affirmative representations may be liable for fraud.” But, non-disclosure ordinarily “does
not constitute fraud unless there exists a duty of disclosure.” Frederick Road, supra, 360 Md. at
100 n. 14, 756 A.2d at 976 n. 14 (2000). Maryland courts have determined that a duty to disclose
“arises in certain relationships such as a confidential or fiduciary relationship.” Hogan v.

Maryland State Demal Ass'n, 155 Md. App. 556, 566, 843 A.2d 902, 908 (2004); see also lmpala

Pzarmum, L:d. v.` lmra sales (U.s.A.), rnc., 283 Md. 296, 323-24, 339 A.2d 387 (1978') reading

36

a duty to disclose based on a fiduciary relationship); F inch v. Hughes Aircraft Co., 57 Md. App.
190, 239, 469 A.2d 867 (1984) (finding a duty to disclose based on a confidential relationship).

“To be sure, a confidential relationship may exist in a business relationship. Certain factors

above and beyond a typical business relationship must exist, however.” Brass Metal Proa's., Inc.,

v. E-J Enters., Inc., 189 Md. App. 310, 357, 984 A.2d 361, 388 (2009) (citation omitted). The
court added, id. at 357-58, 984 A.2d at 389: “‘For example, a confidential relationship may exist
when there is a relationship independent of the business relationship. . . . Additionally, a
confidential relationship may exist in a business relationship if ‘confidences are reposed by one
person in another, who as a result gains an influence and superiority over him.”’

Here, the Franchise Agreement expressly provided that no fiduciary relationship existed
between Kiddie and the counterclaimants Section 21 . 1, titled “lndependent Contractor Status,”
provides, in relevant part, ECF 27-2 at 53:

The parties acknowledge and agree that this Agreement does not create a
fiduciary relationship and that Franchisee is an independent contractor, and that
nothing in this Agreement is intended to constitute either party as an agent,
fiduciary, legal representative, subsidiary, joint venture, partner, employee or
servant of the other for any purpose whatsoever. . . . During the Tenn and any
renewal of this Agreement, Franchisee will hold itself out to the public as an
independent contractor operating the Franchised Business pursuant to a franchise
granted by Franchisor. . . .
ln any event, this claim fails for the same reasons that the other fraud counts fail. Therefore,

Count Three is subject to dismissal.
B. Negligent Misrepresentation (Count Four)

Count Four alleges a claim of negligent misrepresentation ECF 25, 1111 82-88.
Counterclaimants assert that Kiddie “had a duty of care . . . to provide accurate information

necessary” for defendants “to make a decision as to whether to purchase the Kiddie Academy

franchise.” Id. 11 84. However, defendants contend, inter alia, that Kiddie “breached that duty by

37

providing incomplete and misleading information” to defendants, “including, but not limited to,
material false information concerning ramp up times, payroll expenses, property taxes and ability
of [counterclaimants] to become financially profitable with their franchise.” Id. 11 85. Further,
they allege that Kiddie knew that they “would rely upon . . . false, misleading, and incomplete ‘
statements and information . . . .” Id. 11 87. And, as a result of Kiddie’s conduct, defendants
“incurred damages,” including construction costs and startup and franchise fees Ia'. 11 88.

Kiddie contends that the Amended Counterclaim fails to state a claim for negligent
misrepresentation because “the claimed misrepresentations are based on alleged projections or
withholding of information, not affirmative statements.” ECF 27-1 at 20.

Although deceit and negligent misrepresentation “share common elements,” such as the
making of a false statement and reliance by the plaintiff, “[t]here is a crucial difference between
the two torts.” Id. at 259-60, 630 A.2d atl 162. Fraud requires intentional conduct on the part of
the defendant, whereas negligent misrepresentation “only requires conduct which falls below the
standard of care the maker of the statement owes to the person to whom it is made.” Id. (citations
omitted).

In Lloyd, 397 Md. at 136, 916 A.2d at 273 (quotation marks omitted), the Maryland Court
of Appeals sets forth the elements of a claim for negligent misrepresentation under Maryland law:
(1) the defendant, owing a duty of care to the plaintiff, negligently asserts a false
statement; (2) the defendant intends that his statement will be acted upon by the

plaintiff; (3) the defendant has knowledge that the plaintiff will probably rely on_ :

the statement, which, if erroneous, will cause loss or injury; (4) the plaintiff,

justifiably, takes action in reliance on the statement; and (5) the plaintiff suffers

__ damage proximately caused by the defendant’s negligence
Numerous Maryland cases are to the same effect. See, e.g. , Griesz' v. Atlcmtic Gen ’l_Hosp.

Corp., 360 Md. 1, 11, 765 A.2d 548, 553 (2000); Blondell, 413 Md. at 119, 991 A.2d at 94',

Valentine v. On Target, 353 Md. 544, 549, 727 A.2d 947, 949 (1999); BG & E v. Lane, 338 Md.

38

34, 43, 656 A.2d 307, 311 (1995); Martens Chevrolel, Inc. v. Seney, 292 Md. 328, 336-37, 439
A.2d 534, 539 (1982); Vlrginia Dare Stores v. Schuman, 175 Md. 287, 291-92, 1 A.2d 897, 899
(1938); see also Heritage Oldsmobile-lmports v. Volkswagen of Am., Inc., 264 F. Supp. 2d 282,
290-91 (D. Md. 2003); All Mea'. Personnel, Inc. v. Ameritox, VLLC, 18-CCB-1527, 2018 WL
5810866, at *2 (D. l\/ld. Nov. 6, 2018).

Notably, the duty of care in a negligent representation case differs from the duty to disclose
in a fraudulent concealment case. See, e.g., Odyssey Travel Ctr., Inc. v. RO Crulses, Inc., 262 F.
Supp. 2d 618, 629 n.8 (D. Md. 2003). Maryland law recognizes that the scope of duty varies with
the underlying tort. Id. l

A “negligent misrepresentation claim based on statements promissory or predictive in
nature” is not viable “[u]nless the plaintiff puts forward evidence tending to show that the
‘promisor’ or ‘predictor’ made the statements with the present intention not to perform. . ..” Mfller
v. Fafrchlla’]ndus., lnc., 97 Md. App. 324, 346, 629 A.2d 1293, 1304 (1993). But, a promise made
with the present intention not to perform is “perforce, an intentional misrepresentation, not a
negligent one, and thus cannot sustain an action for negligent misrepresentation.” Id.

Put another way, “[i]n order for a negligent misrepresentation claim based upon a promise
of future conduct to be actionable, the party making the representation regarding its future conduct
must know, at the time it makes the representation, that it does not intend to carry out the promise.”
Heritage Olalsmobile, 264 F. Supp. 2d at 291. But, if “the party knows the representation to be
false at the time it is made, then the claim is one for j?audulent misrepresentation” and the
“negligent misrepresentation claim [is converted] into a claim for fraudulent misrepresentation.”
Icl. (emphasis in original)', see also Orteck, 2006 WL 2572474 at *20 (“To the extent that a party

making the representation about its future conduct knows at the time the statement is made that it

39

is false, the [negligent misrepresentation] claim converts to one of fraudulent misrepresentation”)
(emphasis in original); D& G Flooring, supra, 346 li. Supp. 2d at 822 (stating, with respect to
plaintiffs claim that defendant made promises without present intent to perform: “These are
representations regarding [defendant’s] future conduct, i.e., promises; promises are not actionable
under a theory of negligent misrepresentation.”).

However, counterclaimants’ allegations are not entirely limited to promises about future
performance or conduct. See ECF- 27-1 at 23-24.‘ For example, they allege that at the training on
April 20, 2015, Conley advised them that “the numbers provided to the bank at Kiddie’s direction
barely met the minimum lending guidelines for approval, and that it was imperative that
Defendants receive the support from Kiddie to reach the given projections.” ECF 25, 11 54. But,

`when defendants asked Murphy “to see Kiddie’s historical numbers,” Murphy refused to “share
this historical information due to ‘proprietary reasons.”’ Id. 11 55. Conley allegedly explained to
the couple that “due to construction cost overruns and an increase in SBA closing costs that the
lender had reduced the requested working capital budget.” Id. Defendants contend, id.: “The cost
overruns, the increase in SBA closing costs and the increased time to ramp up to break even were
due to Kiddie’s intentional or negligent provision of information to Defendants to present to the
lender.”

At the motion to dismiss stage, generously taking the facts in the light most favorable to
counterclaimants 1 am satisfied that counterclaimants’ allegations are sufficient to state a plausible
claim of negligent misrepresentation

Therefore, the Court will deny the Motion as to Count Four.

40

C. Defaination Per Se (Count Five)

In Count Five, counterclaimants assert a claim of defamation per se. ECF 25, 1111 89-92.
They allege that “Kiddie by and through its agents and/or employees asserted false material facts,”
including “defamatory remarks about [Ms. Sumanth], her honesty and integrity and her ability to
follow direction and instructions from Kiddie.” Id.' 11 90. The Amended Counterclaim further
alleges, id. 11 91: “These statements were made in Kiddie company meetings by, inter alia,
Commarota, Malizia and Huggins, and by Commarota and Malizia outside of those meetings to
third persons, including, but not limited to, Lisa Conley, Kori Wilson, and Wendy Magus.” Ia’.
1191. Counterclaimants maintain that the statements exposed Ms. Sumanth “to public scorn,
hatred, contempt or ridicule[.]” Id. 11 92.

Kiddie contends counterclaimants’ defamation claim fails “because the alleged statements
were privileged or otherwise not actionable.” ECF 27-1 at 24.

Under Maryland law, “‘[a] defamatory statement is one which tends to expose a person to
public scorn,'hatred, contempt or ridicule, thereby discouraging others in the community from
having a good opinion of, or associating with, that person.”’ Norman v. Borlson, 418 Md. 630,
645, 17 A.3d 697, 705 n.10(2011) (quoting ijen v. Brenner, 402 Md. 191, 198-99, 935 A.2d 719,
723-24 (2007)). The tort of defamation consists of four elements: “‘(1) that the defendant made a
defamatory statement to a third person, (2) that the statement was false, (3) that the defendant was
legally at fault in making the statement, and (4) that the plaintiff thereby suffered harm.”’ Icl.; see
also Sullivan v. Cfty ofFrederz'ck, JKB-17»1881, 2018 WL 337759, at *8 (D. Md. Jan. 9, 2018)
(quoting Ojj%n). A statement is false if it was “‘not substantially correct.’” Pz'scatelli v. Van Smith,

424 Md. 294, 306, 35 A.3d 1140, 1147 (2012) (quoting Batson v. Shiflett, 325 Md. 684, 726, 602

41

A.2d 1191, 1213 (1992)). The plaintiff bears the burden of establishing falsity. Barson, 325 Md.
at 726, 602 A.2d at 1213.

“Maryland has retained the common law distinction between defamation per quod and
defamation per se.l’ Sullivan, 2018 WL 337759, at *8 (citing lna’. Newspapers, Inc. v. Brodie, 407
Md. 415, 441, 966 A.2d 432, 448 (2009)). “Defamation per se is defamation on its face_i.e. the
‘Words themselves impute the defamatory character.”’ Sullivan, 2018 WL 337759, at *8 (quoting
Metromea’ia, ]nc. v. Hillman, 285 Md. 161, 172, 400 A.2d 1117, 1123 (1979)). “ln the case of
defamation per quod, extrinsic facts must be alleged in the complaint to establish the defamatory
character of the words or conduct.” lnd. Newspapers, 407 Md. 441-42, 966 A.2d at 448 (citing
M&S Furnitare Sales Co., Inc. v. Edwarcl l De Bartolo Corp., 249 Md. 540, 544, 241 A.2d 126,
128 (1968)).

The Maryland Court of Appeals has recognized a qualified privilege “to publish to
someone who shares a common interest, or, relatedly, to publish in defense of oneself or in the
interest cf others.” Gaharr v. oarvrsh, 363 Md. 42, 57, 767'A.2d 321, 329 (2001)). Qualined
privilege, also referred to as the “common interest” privilege, provides that a “‘person ought to be
shielded against civil liability for defamation where, in good faith, he publishes a statement in
furtherance of his own legitimate interests, or those shared in common with the recipient or third
parties . . . .”’ Doe v. Salisbury Unz`v., 123 F. Supp. 3d 748, 758 fD. Md. 2015) (quoting Goharl,
363 Md. at 56, 767 A.2d at 328); see also Lina’enmurh v. McCréer, 233 Md. App. 343, 358-59,
165`A.3c1544,553 (2017).

The Darvish Court explained, 363 l\/ld. at 58, 767 A.2d at 328:

Common interests are usually found among members of identifiable groups in

which members share similar goals or values or cooperate in a single endeavor . . . . ,
The idea is to promote free exchange of relevant information among those engaged

42

in a common enterprise or activity and to permit them to make appropriate internal
communications and share consultations without fear of suit[.]

Moreover, “communications may enjoy a qualified privilege, whether from a legal or moral
duty to convey the information, or from a mutual interest of the communicator and recipient in the
subject matter.” De Leon v. Salnt Joseph Hosp., Inc., 871 F.2d 1229, 1237 (4th Cir. 1989)
(discussing Maryland law). Generally, when a statement enjoys a qualified privilege, the privilege
defeats an action for defamation Jacron Sales Co., Irzc. v. Sina’orf, 276 Md. 580, 598-99, 350
A.2d 688, 698-99 (1976), overruled on other grounds by Le Marc ’s Mgmt. Corp. v. Valentln, 349
Md. 645, 651 709 A.2d 1222, 1225 (1998); see Shapiro v. Masserzgill, 105 Md. App. 743, 778,
661 A.2d 202, 220 (1995). “The existence of a conditional privilege is a question of law for the
judge, and the burden of proof is upon the defendant,” or here, the counterdefendant. Wooa'rujv.
Trepel, 125 Md. App. 381, 402, 725 A.2d 612, 622 (1999); see also Lz'na’enmuth, 233 l\/ld. App. at
359, 165 A.3d at 553.

`However, a qualified privilege can be overcome or defeated if the employer acted with

` “actual malice” toward the former employee Marchesi v. Frarzchirzo, 283 Md. 131, 139, 387 A.2d
1129, 1131 (1978). “[A] plaintiff seeking to rebut the privilege must do so by demonstrating that
the defendant made the alleged statement with malice[.]” Seley-Raa'lke v. 'Hosmane, 450 Md. 468,
474, 149 A.3d 573, 577 (2016). The Maryland Court of Appeals has articulated a “‘stringent
standard of malice’ to defeat a qualified privilege, requiring a plaintiff to show that the defendant
acted with a ‘reckless disregard as to truth or falsity’ of the statement.” Llndenmufh, 233 Md. App.
at 360, 165 A.3d at 554 (quoting Marchesi, 283 Md. at 134-'35, 387 A.2d at 1131); see also
Atro`rn`ey Grievancé Comm ’n of Md. v. Frost, 437 Md. 245, 276, 85 A.3d 264, 282 (2014); Batson,
325 Md. at, 728, 602 A.2d at 1213.

In Bagwell v. Penirzsula Reglonal Mea'r'cal Cenrer, 106 Md. App. 470, 665 A.2d 297

43

(1995), the Maryland Court of Special Appeals explained that actual malice is established when
the plaintiff shows publication either with reckless disregard for its truth or actual knowledge of
falsity. And, it reiterated:

Actual,malice cannot be established merely by showing that: the publication was

erroneous, derogatory or untrue; the [defendant] acted out of ill will, hatred or a

g desire to injure . . . ; the [defendant] acted negligently; the [defendant] acted in

reliance on the unverified statement of a third party without personal knowledge of

the subject matter of the defamatory subject; or the [defendant] acted without

undertaking the investigation that would have been made by a reasonably prudent

person. Moreover, malice is not established if there is evidence to show that the

[defendant] acted on a reasonable belief that the defamatory material was

“substantially correct” and “there was no evidence to impeach the [defendant’s]

good faith.
Ia’. at 512-13, 665 A.2d at 381 (intemal quotations and citations omitted). See New York Tz'mes v.
Sullivan, 376 U.S. 254, 286 (1964).

Furthermore, to defeat a qualified privilege, a plaintiff may demonstrate “that the defendant
did not make the statement ‘in furtherance of the interest for which the privilege exists.”’
Lirzdenmuth, 233 Md. App. at 362-363, 165 A.3d at 556 (quoting Happy 40, Irzc. v. Mz'ller, 63 Md.
App. 24, 33, 491 A.2d, 1210, 1214 (1985)).

Counterclaimants assert that Kiddie employees made several defamatory statements about
Ms. Sumanth during construction meetings with staff. ECF 25, 11 48. In p`articular, the Amended
Counterclaim alleges that during Kiddie meetings Malizia “repeatedly referred to” Ms. Sumanth
“as a liar and dishonest in her business practices” and “repeatedly laughed at [the couple] whenever
their franchise came up during these meetings[.]” Ia'.

The alleged statements shared among Kiddie employees during business meetings were
privileged, as Kiddie’s staff possessed a “common” interest in the company’ s professional dealings

with Ms. Sumanth. Goharl, 363 Md. at 58, 767 A.2d at 328 (defining the conditional privilege

based on a common interest). Further, the Amended Counterclaim fails to allege facts sufficient

44

to demonstrate that Malizia or other employees did not make the statements in furtherance of the
protected privilege See ECF 25, 1111 89-92.

Counterclaimants further allege: “Commarota stated that [l\/Is. Sumanth] was going to
regret her decisions to use another architect, and that she was not knowledgeable enough to manage
her project.” Id. These statements were purportedly made outside of internal meetings to former
Kiddie employees, including Conley, Magus, and Kori Wilson. fa'.7

The Amended Counterclaim mentions that the individuals to whom Commarota spoke
were no longer employed by Kiddie[.]” ECF 25, 11 48. However, the alleged statements - Ms.
Sumanth Was going to regret her decisions to use another architect and she was not knowledgeable
enough to manage her project -» are not statements that would expose Ms. Sumanth to public scorn,
contempt, or ridicule See Norman, 418 Md. at 645, 17 A.3d at 705 n.10 (citation omitted).
Furthermore, the statements are non-actionable, subjective statements See Gallaralo v. FedEx
Klnko ’s Ojj‘ice & Paz'nr Servs.,1 ]nc., JFM~08-392, 2008 WL 2143011, at *7 (D. Md. May 12, 2008)
(“‘[W]hen a speaker plainly expresses a subjective view, an interpretation, a theory, conjecture or
surmise, rather than [a] claim[] to be in possession of objectively verifiable [false] facts, the
statement is not actionable.”’) (quoting Bz'ospherlcs, Inc. v. Forbes, Inc., 151 F.3d 180, 186 (4th
Cir. 1998)) (alterations in Biospherr`cs).

As such, Count V is subject to dismissal

D. Detrimental Reliance (Count Six)

Count Six alleges detrimental reliance or promissory estoppel ECF 25, 1111 93-96.

Counterclaimants allege that defendants reasonably relied on Kiddie’s representations “in

 

7 Counterclaimants also refer to statements made by Huggins, without providing any
information as to the alleged defamatory statement ECF 25, 1191.

45

expending monies in connection with the grant of the franchise for the Kiddie Academy franchise
in Texas, opening and ope`rating the franchise and in foregoing other business opportunities.” Id.
11 94.

ln its Motion, Kiddie contends that Maryland law does not recognize detrimental reliance
as “a basis for an affirmative cause of action.” ECF 27-1 at 25. Rather, detrimental reliance,
“[m]ore commonly known as the doctrine of promissory estoppel,” “is a shield used as a defense
to a cause of action, or to avoid a defense[.]” Id.

ln support, Kiddie relies on Cogarz v. Harford Memorial Hospilal, 843 F. Supp. 1013, 1021
(D. Md. 1994). There, the plaintiff asserted the doctrine of equitable estoppel as an affirmative
cause of action. la’. The court dismissed the claim, reasoning: “ln Maryland, this doctrine can be
used as a defense to a claim or to avoid a defense but not as the basis for an affirmative cause of
action.”- lel. (citing Sav-/l-Stop- Servs., Inc. v. Leonaral, 44 Md. App. .594, 410 A.2d 603, 607
(1980), aj’d, 289 Md. 204, 424 A.2d 336 (1981)).

However, counterclaimants maintain that Cogan is inapplicable here ECF 20 at 14. The
court’s ruling was limited to equitable estoppel, a “distant cousin” of promissory estoppel. Pavel
Erzters., Inc. v. A.S. Johnsorl Co., 342 Md. 143, 674 A.2d 521, 523 n.1 (1996). ln describing the
“different elements” of the “two theories,” the Fourth explained in Ea'ell & Associates, F. C. v. Law
O]j‘lces of Peter G. Angelos, 264 F.3d 424, 440-41 (4th Cir. 2001):

Promissory estoppel offers a vehicle to enforce a promise for which there is‘no

g consideration, but the plaintiff nonetheless relied upon the promise to his detriment

in circumstances that make it unconscionable not to enforce the promise Allen M.

Campl)ell Co. v. Virgz'rzia Melal lndus., Inc., 708 F.2d 930, 931 (4th Cir. 1983). A

clear and definite promise on the part of the defendant is an essential element of a

promissory estoppel claim. Pavel Erlters., Inc., 674 A.2d at 532. Such is not the

case with respect to the invocation of the doctrine of equitable estoppel, which

relates to misrepresentations of fact, positive acts, and omissions Canaras v. Lift
7Truck Services, Inc., 272 Md. 337, 322 A.2d 866, 878 (1974)‘, J.F. Johnson Lamber

46

Co. v. Magruder, 218 Md. 440, 147 A.2d 208, 212 (1958)', Ganley‘[v. G&WLta'.
P’ship, 44 Md. App. 568, 409 A.2d 761, 764 (1980)].

ln its Reply, Kiddie argues that counterclaimants have failed to state a claim, regardless of
whether they attempted to plead promissory estoppel or equitable estoppel ECF 31 at 11.

“[I]n Maryland,'promissory estoppel is an alternative means of obtaining contractual
relief.” Md. Transp. Auth. Polr`ce Lodge #34 of the Fraternal Ora'er ofPolice, Inc. v. Md. Transp.
Auth., 195 Md. App. 124, 215, 5 A.3d 1174, 1227 (2010), rev ’d on other grounds 420 Md. 141,
21 A.3d 1098 (2011); see also Pavel Enters., Inc., 342 Md. at 169, 674 A.2d at 534 (“{T]here are
different ways to prove that a contractual relationship exists . . . . Traditional bilateral contract
theory is one Detrimental reliance [a.k.a. promissory estoppel] can be another.”); Suburban
Hosp., Inc. v. Sampson, 807 F. Supp. 31, 33 (D. _Md. 1992) (applying Maryland law, and stating
that “the nature of a lawsuit in'l which promissory estoppel is invoked remains that of an action to
enforce a contract”)'.

The elements of a promissory estoppel or detrimental reliance claim in Maryland were
established in the touchstone case of Pavel Emerprises, ]ncorporated, 342 Md. at 166, 674 A.2d
at 533:

1. a clear and definite promise;

2. where the promisor has a reasonable expectation that the offer will induce
action or forbearance on the part of the promisee; '

3. which does induce actual and reasonable action or forbearance by the promisee;
and

4. causes a detriment which can only be avoided by the enforcement of the
promise[l

Accord CltiroofCorp. v. Tech Contracting Co., lnc., 159 Md. App. 578, 589, 860 A.2d 425, 432

(2004); Konover Prop. Trust, Inc., supra, 142 Md. App. at 484, 790 A.2d at 724.

47

To be sure-throughout the Amended Counterclaim, counterclaimants maintain that Kiddie
promised “to provide all the professional guidance that was necessary to be successful in the child
care business.” ECF 25, 11 73; see also fd. 1111 27, 38, 56, 58. According to defendants they
reasonably relied on this representation “in expending monies,” and in “opening and operating the
franchise and in foregoing other business opportunities.” Id. 11 94. And, they contend that Kiddie
“reasonably expected” that its “representations and promises would induce action” on the part of
defendants Icl. 1196.

Under Maryland law, a promissory estoppel claim for money damages is a claim at law.
Ver Brycke v. Ver Bryclce, 379 Md. 669, 698, 843 A.2d 758, 775 (2004) (stating that plaintiffs’
unjust enrichment and promissory estoppel claims “were claims at law because they were claims
seeking the remedy of restitution for money”). ln Ver Brycke, 379 Md. at 693, n.9, 843 A.2d at
772 n.9, the Maryland Court of Appeals characterized promissory estoppel as a “quasi-contract”
claim, and noted:l“‘The general rule is that no quasi-contractual claim can arise when a contract
exists between the parties concerning the same subject matter on which the quasi-contractual claim
rests.”’ Id. (quoting-Cty. Comm’rs ofCarolz'ne Cty. v. l Rolarzd Dashiell & Sons, lnc., 358 Md.
83, 96, 747 A.2d 600, 607 (2000)).

Here, the parties had a written contract, f.e., the Franchise Agreement Therefore, the
detrimental reliance allegations have no basis in contract. To the extent defendants allege reliance,
it is relevant to their tort claim for negligent misrepresentation But, it is not a freestanding tort

claim. Therefore, 1 shall grant the Motion as to Count Six.

48

E. Counts Seven to Ten
l1. RICO Generally

The counterclaimants assert several RICO claims 1 begin with an overview of a civil
RICO claim.

Congress enacted RICO as Title IX of the Organized Crime Control Act of 1970, Pub. L.
NO. 91-452, 84 Stat. 922 (1970). See ESAB Grp., Inc. v. Centricul, Inc., 126 F.3d 617, 626 (4th
Cir. 1997). RICO prohibits various activities generally associated with organized crime See 18
U.S.C. §§ 1963, 1964.

Under 18 U.S.C. § 1962, it is unlawful, inter alia, for any person employed by or associated
with any enterprise to conduct or participate in the “enterprise’s affairs through a pattern of
racketeering activity . . . .” 18 U.S.C. § 1962(c). But, RICO is not limited to criminal cases In
addition to criminal penalties, Congress “granted a private civil right of action to ‘[a]ny person
injured in his business or property by reason of a violation of’ the RICO provisions” ESAB Grp.,
126 F.3d at 626 (citing 18 U.S.C. § 1964(0)).

A civil RlCO action “‘is a unique cause of action that is concerned with eradicating
organized, longterm, habitual criminal activity.”’ U.S. Az`rline Pilots Ass ’n v. Awappa, LLC, 615
F.3d 312, 317 (4th Cir. 2010) (citation omitted)', see, e.g., Lewz's v. Marylaml, PWG-17-1636, 2018
WL 1425977, at *5 (D. Md. Mar. 22, 2018); Bailey v. Arlam‘lc Aato. Corp., 992 F. Supp. 2d 560,
' 578 (D. Md. 2014). But, the Fourth Circuit “will not lightly permit ordinary business contract or
fraud disputes to be transformed into federal RICO claims.” F lip Mortg. Corp. v. McElhone, 841
F.2d 531, 538 (4th Cir. 1988).

A plaintiff may establish a civil RICO claim by proof of “‘ 1) conduct [causing injury to

555

business or property] 2) of an enterprise 3) through a pattern‘4) of racketeering activity. Morley

49

v. Cohen, 888 F.2d 1006, 1009 (4th Cir. 1989 (quoting Sedima, S.P.R.L. v. lmrex Co., ]nc., 473
U.S. 479, 496 (1985)); see Al-Abooa' ex rel. Al-Abooal v. El-Shamari, 217 F.3d 225, 238 (4th Cir.
2000) (citing 18 U.S.C. §§ 1962, 1964); see also Bharz` lnfo. Tech. Sys. Prlvate Ll‘al. v. Sriram, 984
F. Supp. 2d 498, 503 (D. Md. 2013); Mltchell Tracey v. FirstAm. Tltle lns. Co., 935 F. Supp. 2d
826, 842 (D. Md. 2013); Grant v. Shaplro & Barson, LLP, 871 F. Supp. 2d 462, 472 (D. l\/ld.
2012). 7

A prevailing plaintiff _in a civil RICO action is entitled to treble damages, costs, and
attorney’s fees, Friea’ler v. Cole, CCB-04-1983, 2005 WL 465089, at "‘7 (D. Md. Feb. 28, 2005).
The Supreme Court has characterized RlCO’s civil penalties as “‘drastic.”’ Awappa, 615 F.3d at
317 (quoting H.J. lnc. v. Nw. Bell Tel. Co., 492 U.S. 229, 233 (1989)); See 18 U.S.C. § 1964(0)).

Congress has directed that the statute “be liberally construed to effectuate its remedial
purposes.” Pub. L. 91-452, § 904(a), 84 Stat. 941, 947, But, “Congress contemplated that only a
party engaging in widespread fraud would be subject to” the “serious consequences” available
under the RlCO statute, such as treble damages Menas‘co, Inc., 886 F.2d at 683. And, courts have
recognized the “need to limit [RICO’s] severe penalties to offenders engaged in ongoing criminal
activity, rather than isolated wrongdoers.” Friea'ler, 2005 WL 465089, at *7.

The Fourth Circuit has noted the “distinction between ordinary or garden-variety fraud
claims better prosecuted under state law and cases involving a more serious scope of activity.” El-
Shamarl, 217 F.3d at 238. It has admonished that courts must 1

exercise caution “to ensure that RICO’s extraordinary remedy does not threaten the
ordinary run of commercial transactions; that treble damage suits are not brought
against isolated offenders for their harassment and settlement value; and that the
multiple state and federal laws bearing on transactions . . . are not eclipsed or
preempted.”

Awappa, 615 F.3d at 317 (quoting Menasco, lnc., 886 F.2d at 683) (ellipsis in Awappa).

50

In other words, RICO “is not a cause of action to be pled lightly,” and “‘RICO treatment
is reserved for conduct whose scope and persistence pose a special threat to social well-being.”’
Bz`ggs v. Eaglewoor,tl Mortg., LLC, 582 F. Supp. 2d 707, 714 (D. Md. 2008), aff’a', 353 F. App’x
864 (4th Cir. 2009). lt applies to “‘ongoing unlawful activities whose scope and persistence pose
a special threat to social well-being.”’ Menasco, lnc., 886 F.2d at 684 (quoting Zepkfn, 812 F.2d
ar 155). '

In order to analyze the adequacy of a RICO claim, it is important to understand RICO’s
terms and concepts

RICO defines an “enterprise” as “any individual, partnership, corporation, association or
other legal entity, and any union or group of individuals associated in fact although not a legal
entity.” 18 U.S.C. § 1961(4). See, e.g., Boyle v. Um'tea’ States, 556 U.S. 938, 944 (2009)',
Klmberlin v. Nar ’l Bloggers Club, GJH-13-3059, 2015 WL1242763, at *3 (D. Md. Mar. 17', 2015).
In Mitchell Tracey, 935 F. Supp. 2d at 842, the court explained:

An “enterprise” requires proof of three elements: (1) an ongoing organization;

1 (2) associates functioning as a continuing unit; and (3) the enterprise is an entity

“separate and apart from the pattern of activity in which it engages.” Proctor v.

Metro. Money Store Corp., 645 F. Supp. 2d 464, 477-78 (D. Md. 2009). “[A]n

associated-in-fact enterprise is one type of enterprise defined in § 1961(4).” Unz'tea’

States v. Tlllett, 763 F.2d 628, 631 n.2 (4th Cir. 1985). To satisfy § 1962(c)’s

“distinctiveness” requirement, the Plaintiffs must further allege that the RICO

“enterprise” is distinct from the defendant “person” alleged to have violated RICO.

Levine v. First Am. Tirle lns. Co., 682 F. Supp. 2d 442, 457 (E.D. Pa. 2010);
Toucheque v. P_rice Bros. Co.', 5 F. Supp. 2d 341, 346-47 (D. Md. 1998).

Because “‘an enterprise includes any union or group of individuals associated in fact,”’
RlCO extends to “‘a group of persons associated together for a common purpose of engaging in a
course of conduct.”’ Boyle, 556 U.S. at 944 (quoting Urzited Srares v. Turkerte, 452 U.S. 576, 580,

583 (1981)). Moreover, a RICO enterprise “need not have a hierarchical structure or a chain of

command; decisions may be made on an ad hoc basis and by any number of methods.” Ia’. at 948.

51

However, “‘[v]ague allegations of a RICO enterprise . . . lacking any distinct existence and
structure’ will not survive dismissal.” Mltchell Tracy, 935 F. Supp. 2d at 843 (citation omitted;
modifications in Mfrchell Tracy).

“Racketeering activity” is defined in § 1961(1)(B) to include a laundry list of “indictable”
acts, such as mail fraud, wire fraud, financial institution fraud, among many other crimes “To
allege a pattern of racketeering activity, a plaintiff must present facts making it plausible, rather
than possible, that: (1) at least two predicate acts occurred within ten years of each other; (2) the
predicate acts were related; and (3) the acts ‘amount to or pose a threat of continued criminal
activity.’.” Swarey v. Desert Caplral REIT, Ine., DKC-11-3615, 2012 WL 4208057, at *12 (D.
Md. Sept. 20, 2012) (quoting H.J. Inc., 482 U.S. at 239).

Notably, “RICO is not ‘aimed at the isolated offender.”’ Zepkin, 812 F.2d at 155 (quoting
Sea’ima, 473 U.S. at 496 n.14). There'fore, “[t]he pattern requirement was intended to limit RICO
to those cases in which racketeering acts are committed in a manner characterizing the defendant
as a person who regularly commits such crimes.” Llipin Erzters. v. Lee, 803 F.2d 322, 324 (7th Cir.
1986).

‘ A “pattern of racketeering activity” requires “at least two acts of racketeering activity . . .
the last of which occurred within ten years . . . after the commission of a prior act of racketeering
activity.” 18 U.S.C. § 1961(5). To prove a pattern, a plaintiff is required to show that the predicate
acts “are [1] related and [2] that they amount to or pose a threat of continued criminal activity.”
H..]. Inc., 492 U.S. at 239 (first emphasis in original; second emphasis added).

Acts are related if they “have the same or similar purposes results, participants victims,
or methods of commission or otherwise are interrelated by distinguishing characteristics and are

not isolated events.” H.J. ]nc., 492 U.S. at 240 (citation omitted). And, the enterprise’s actions

52

must affect interstate commerce Sterling v. Ourisman Chevrolet of Bowie, Inc. 943 F. Supp. 2d
577, 587-88 (D. Md. 2013).

As indicated, a pattern of racketeering activity involves continued criminal activity. H.J.
Inc., 492 U.S. at 239. The Fourth Circuit has adopted a “flexible” approach to the “continuity”
requirement Brandenburg v. Seidel, 859 F.2d 1179, 1185 (4th Cir. 1989), overruled on other
grounds by Quaclcenbush v. Allstate Ins. Co. , 517 U.S. 706 (1996). Courts utilize a “case-by-case
analysis, Capital Lighting and Supply, LLC v. Wirtz, JKB-l7-3765, 2018 WL 3970469, at *6 (D.
Md. Aug. 20, 2018), and consider “the ‘criminal dimension and degree’ of the alleged
misconduct.” HMK Corp. v. Walsey, 828 F.2d 1071, 1073 (4th Cir. 1987) (citation omitted); see
Inr’l Data Banlc, Ltd. v. Zepkin, 812 F.2d 149, 155 (4th Cir. 1987) (“[N]o mechanical test can
determine the existence of a RICO pattem.”); Brandenburg, 859 F.2d at 1185 (noting that
continuity depends on “all the facts and circumstances of the particular case_with special
attention to the context in which the predicate acts occur”).

“‘Continuity’ is both a closed - and open-ended concept, referring either to a closed period
of repeated conduct, or to past conduct that by its nature projects into the future with a threat of
repetition.” H.J. Inc., 492 U.S. at 241. The Fourth Circuit explained in Mensaco, Inc. v.
Wasserman, 886 F.2d 681, 683-84 (4th Cir. 1989):

Continuity . . . refers to a closed period of repeated conduct, or to past conduct that

by its nature projects into the future with a threat of repetitionl To satisfy the

continuity element, a plaintiff must show that the predicates themselves amount to,

or . . . otherwise constitute a threat of, continuing racketeering activity.

Significantly, [p]redicate acts extending over a few weeks or months and

threatening no future criminal conduct do not satisfy this requirement Congress

was concerned in RICO with long-term criminal conduct. Thus, predicate acts must

be part of a prolonged criminal endeavor.

(Internal quotation marks, citations, and parentheticals omitted; alteration and emphasis in

original).

53

As to continuity, “[f]acts relevant to this inquiry include the number and variety of
predicate acts and the length of time over which they were committed, the number of putative
victims, the presence of separate schemes and the potential for multiple distinct injuries.”
Brandenburg, 859 F.2d at 1185.

Where a fraud claim is asserted as the predicate act for a civil RICO violation, Rule 9(b)’s
particularity requirement applies See, e.g., Lewis, 2018 WL 1425977, at *5 (applying heightened
pleading standard to claims under RICO); Healy v. BWW Law Grp., LLC, PWG-15-3688, 2017
WL 281997, at *6 (D. l\/ld. Jan. 23, 2017) (same); Kiml)erlin v. Hunton & Williarns LLP, GJH-15-
723, 2016 WL 1270982, at *7 (D. Md. _Mr. 29, 2016) (applying Fed. R. Civ. P. 9(b) to RICO claim
based on mail or wire fraud), aj"d, 671 F. App’x 127 (4th Cir. 2016); Bailey, 992 F. Supp. 2d at
584 (“A plaintiff must plead circumstances of the fraudulent acts that form the alleged pattern of
racketeering activity with sufficient specificity pursuant to Fed. R. Civ. P. 9(b).”) (citations and
quotation marks omitted); Sriram, 984 F. Supp. 2d at 505. '

2. Analysis

I turn to the sufficiency of counterclaimants’ RICO allegations

Counts Seven and Eight of the Amended Counterclaim allege predicate acts of RICO,
specifically mail and wire fraud. ECF 25, 1111 97-106. Count Nine asserts a RlCO claim premised
on 18 U.S.C. § 1962(c). Id. 1111 107-14, In Count Ten, counterclaimants allege that Kiddie and its
employees conspired to violate 18 U.S.C. § 1962(0), in violation of 18 U.S.C. § l962(d). Ia'.
1111 115-20.

As an initial matter, Kiddie contends that the RICO conspiracy claim in Count Ten is barred
by the “intracorporate immunity doctrine.” ECF 27-1 at 38 (citing Bailey v. Atl. Aqu Corp., 992

F. Supp. 2d 560, 567-72(D. Md. 2014)). ln Baltimore-Washingron Telephone Co. v. The Hot

54

Leads Co., L.L.C., 584 F. Supp. 2d 736 (D. Md. 2018), the late Judge Roger W. Titus explained
the doctrine as follows:

[T]he “intracorporate conspiracy doctrine” holds that acts of corporate agents are

attributed to the corporation itself, thereby negating the multiplicity of actors

necessary for the formation of a conspiracy In essence, this means that a

corporation cannot conspire with its employees, and its employees, when acting in

the scope of their employment, cannot conspire among themselves See, e.g.,

Marmott v. Maryland Lumber Company, 807 F.2d 1180, 1184 (4th Cir. 1986);

Buschi v. Kirven, 775 F.2d 1240, 1251 (4th Cir. 1985); Denney v. City ofAlbany,

247 F.3d 1172 (11th Cir. 2001).

Relying on the intracorporate immunity doctrine, Kiddie argues that “a conspiracy in this
case is not legally possible as the employees of a corporation cannot legallyconspire among
themselves or with their corporate principal.” ECF 27-1 at 38 (citing Am Chiropractic v. Trigon
Healthcare, 367 F.3d 212, 223-24 (4th Cir. 2004)). ln their Opposition, counterclaimants concede
that “Kiddie is correct” and therefore “abandon the RICO conspiracy claims” contained in Count
Ten. ECF 30 at 25.

As such, Count Ten is subject to dismissal The remaininglRlCO counts (Counts Seven,
Eight, and Nine) are predicated on 18 U.S.C. § 1962(c). Kiddie contends that all counts fail to
state a claim under RICO. ECF 27-1 at 29-39.

In support of their RICO claims, counterclaimants offer three alternative theories of
“enterprise” within the meaning of 18 U.S.C. §§ 1961(4), 1962(0): (1) Kiddie Academy; (2) “the
executive management and employees of Kiddie; or (3) Helwig, Steelman, Frick, Gould, Wise,
and Murphy. The Amended Counterclaim alleges that, beginning in 2012 and “continuing to the
present,” Kiddie and its employees engaged in a series of acts of mail and wire fraud with the

purpose, inter alia, of “defrauding Kiddie franchisees of money or property and/or selling . . .

franchises” ld. 1111 108(c), 109(b). Kiddie “employed the same or similar methods of commission”

55

against the Sumanths “Patrick Paul ofNorthvale, New Jersey,’? and other unidentified franchisees
1a 11'112. n

As part of Kiddie’s scheme to defraud counterclaimants Murphy appointed a Franchise
Business Consultant “to provide ongoing operational support to assure [the Sumanths’] success as
franchisees” but the consultant “had no franchise experience no experience in operating or
managing a business and no experience training or knowledge with daycare centers or pre-school
education and had never managed people in a supervisory role” and was unfamiliar with the “Texas
market.” Id. 11 27. In addition, Helwig and Wise “falsely assured” the company’s support and
“constantly assured” the couple “that their lack of industry experience would not be an issue due
to Kiddie’s proven curriculum, marketing, and support from all Kiddie’s departments.” Ia’. 11 28.

Kiddie, Commarota, Fink, Wise, Helwig, and l\/lagus “refused to give specific inforrnation,
or historical information” to the Sumanths “to induce them into signing an agreement to become a
franchise.” .Id. 11 29. Kiddie and its employees also used “the U.S. Postal service and interstate
wires . . . to receive and/or deliver, inter alia, FDDs,[S] franchise agreements acknowledgment
forms relating to franchise agreements correspondence relating to the marketing and sale of
Kiddie franchises telephone calls to discuss and negotiate the terms of Kiddie franchise sales
funds for the payment of franchise fees loan documents to and from financial institutions that
financed franchisee build-out and operational costs, and funds for the payment of royalty fees.”
Id. 11 101.

On June 12, 2011, defendants signed the Preliminary Agreement (ECF 27-2) and paid the

first installment of 820,000 towards the total franchise fee of $l20,000. ECF 25, 1111 31, 32. Upon

 

8 Counterclaimants reference “FDDs” throughout their Amended Counterclaim and
Opposition, but fail to define the term. See ECF 25, 1111 100, 101; ECF 30 at 18-24.

56

the execution of the Agreement, the Kiddie Enterprise presented the franchisees with “false
financial information, projections and estimates knowing and intending that financial institutions
(including the U.S. Small Business Administration) would rely on such false financial information
when approving or guaranteeing loans credit, and other financial obligations of Kiddie
franchisees[.]” Id. 11 106 (citingid.111122, 33, 34, 40, 44, 53-58).

After finding a site in Austin, Texas, defendants “paid the second installment of franchise
fees of” $50,000 on March 14, 2014. Id.11 40. During the construction of the site counterclaimants
allege that the Kiddie Enterprise “deliberately or negligently” budgeted construction costs Id.
11 50.

ln April 2017, counterclaimants “learned from other franchisees,” including Patrick Paul,
“that Kiddie had not provided them promised support, had knowingly instructed them to apply for
a government insured loan through the Small Business Administration, and given them false and
misleading franchise projections and information through the wires and mail that could not be
supported through Kiddie’s known historical data.” ld. 11 58l

That same month, Conley allegedly told the Sumanths “that Kiddie had never revealed true
numbers to its franchisees and she had won an unemployment lawsuit against them and one of the
reasons for her resigning was she was forced to change enrollment numbers for all franchisees on
their proforma.” ld. 11 61.

As a result of Kiddie’s fraudulent activities “franchisees incurred travel expenses and lost
work time to investigate and negotiate their purchase of the Kiddie Academy franchises paid
franchise fees incurred debt to finance the build-out and operation of their franchised businesses

secured the incurred debt with liens on homes and other property, purchased equipment and

57

services for purposes of operating their franchises hired and paid employees to staff their
franchises and paid royalties.” ECF 25, 11 105; see also id. 11 114.

Counterclaimants also allege that “Kiddie intimidated and threatened other franchisees
who discussed the fraudulent behavior by Kiddie in dealing with them.” Id. 11 80. ~Further, they
allege id.: “This pattern of intimidation continues to this day. -Other franchisees are afraid to
discuss the false and incomplete material information they also got from Kiddie” However, such
speculative allegations do not supply any details as to the identity or activity of the other purported
victims See Menasco, 886F.2d at 684 (concluding that the allegations lacked the specificity
needed to show a distinct threat of continuing racketeering activity because the complaint did not
provide the identity or activity of additional victims); Swarey, 2012 WL 4208057, at * 13 (same).

In its Motion, Kiddie contends that counterclaimants’ RICO allegations fail to satisfy the
continuity and distinctiveness requirements necessary to state a claim under § l962(c). ECF 27-1
at 31-36.` As to continuity, Kiddie argues that “there_is no continuing pattern of racketeering
activity to give rise to a RICO claim” and that counterclaimants “cannot establish the required
pattern and continuity by their vague references to other ‘Kiddie Franchisees’ for whom no specific
facts are provided.” ld. at 36. With respect to distinctiveness Kiddie asserts .id. at 341 “A
corporation carrying out its regular business affairs with its own employees or agents cannot
comprise a distinct ‘enterprise’ for purposes of RICO.” Id. at 34 (citing Riverwoods Chappaqua
Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 344`(2d Cir. 1994) (“[B]y alleging a RICO
enterprise that consists merely of a corporate defendant associated with its own employees or
agents carrying on the regular affairs of the defendant, the distinctness requirement may not be

circumvented.”)

58

l agree with Kiddie that the allegations do not adequately satisfy the continuity
requirement As the _Fourth Circuit has repeatedly noted, “RlCO treatment is reserved for conduct
‘whose scope and persistence pose a special threat to social well-being.”’ GE Investmenr, 247
F.3d 543, 551 (quoting Menasco, 886 F.2d at 684)). Plaintiffs’ allegations do not suggest such a
threat, as “this case is not sufficiently outside the heartland of fraud cases to warrant RICO
treatment.” Al-Abood, 217 F.3d at 23 8.

Indeed, the predicate acts targeted a narrow set of victims: the Sumanths and Patrick Paul.
Id. at 238 (finding that predicate acts of mail and wire fraud involving one victim did not transform
“ordinary fraud” into a RICO violation although the acts were “related” and “involved three
discrete schemes spanning several years”); see also Menasco, 886, F.2d at 684-85 (holding that
scheme to defraud only two victims did not constitute a RICO violation.but implying that a claim
alleging27 victims of same scheme would suffice). Although the Fourth Circuit has made clear
that “[t]here is no per se rule against a RICO claim involving” a small set of victims the “narrow
focus of the scheme” in this case also does not satisfy the continuity requirement needed to n
establish a pattern of racketeering activity. Al-Abood, 217 F.3d at 238.

For these reasons the Amended Counterclaim fails to assert allegations sufficient to satisfy
the continuity requirement Therefore, it is unnecessary to discuss the parties’ arguments as to the
distinctiveness requirement As such, l shall grant the Motion as to Counts Seven, Eight, and l\line.

V. Conclusion

For the reasons stated above l shall deny the Motion (ECF 27) with respect to Count lV,

for negligent misrepresentation Otherwise, l shall grant the Motion

l An Order`follows, consistent'with this Memorandum Opinion.

59

Date: March 31, 2019 g /s/
` Ellen Lipton Hollander

United States District Judge

60

